Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 1 of 56 Pageid#:
                                   14351



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE   DIVISION

   CYNTHIA B. SCOTT, et al.,             )
                                         )
                          P laintiffs,   )
                                         )       Case No. 3:12-cv-00036-NKM
           v.                            )       Sf. Judge Norman K. Moon
                                         )
   HAROLD W. CLARKE, et al.,             )
                                         )
                          Defendants.    )
   -------------------------)
                          DECLARATION OF THEODORE A. HOWARD

           Theodore A. Howard, ofthe age of majority, hereby declares as follows:

           1.     I am a member, in good standing and on active status, of the District of Columbia

   Bar and a partner in the Washington, D.C. law firm of Wiley Rein LLP.

          2.      I submit this Declaration in support of Plaintiffs' Petition for Award of

   Enforcement Phase Attorneys' Fees and Costs and supporting Memorandum of Law. Except to

   the extent otherwise expressly indicated, I have personal knowledge of the matters set forth in

   this Declaration and, if called upon, believe I would be found competent to testify hereto.

          3.      In seeking an award of attorneys' fees in the circumstances of a case of this kind,

   a required element of the applicant's proof involves demonstration to the satisfaction of the

   Court that the hourly rate charged by the applicant's counsel for which recovery is sought is

   reasonable in light of counsel's experience, skill and reputation. See generally Blum v. Stenson,

   465 U.S. 886, 95 n.II (1984).

          4.      I graduated from Harvard Law School in 1981 and have been engaged

   consistently since then in the private practice of law in Washington, DC, concentrating

  principally on involvement in complex civil litigation matters in federal and state courts, locally
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 2 of 56 Pageid#:
                                   14352



   and on a national basis. In addition to my membership in the District of Columbia Bar, I have

   been admitted to practice before the Supreme Court of the United States, the United States

   Courts of Appeals for the Fourth, Fifth, Eighth, Ninth, Eleventh and District of Columbia

   Circuits, the United States Court of Federal Claims and the United States District Court for the

   District of Columbia.

           5.     From 1986 through 2014, the principal focus of my practice involved the

   counseling and representation of international and domestic property/casualty and professional

   liability insurance companies with respect to complex insurance coverage disputes and related

   litigation matters. I served as Co-Chair of the American Bar Association, Section of Litigation,

   Insurance Coverage Litigation Committee (ICLC),s annual continuing Legal Education

   Conference, served as one of the Managing Editors of the ICLC's award-winning journal,

   Coverage, and was the Co-Author of a leading two-volume treatise, The Practitioner's Guide to

   Litigating Insurance Coverage Actions (Aspen/Wolters Kluwer Law & Bus. Publications, 2d.

   ed.). My competency as an insurance practitioner was recognized (at various times) by my

   inclusion in "Best Lawyers in America," "America's Leading Lawyers for Business" (Chambers

   Publications), "D.C. Superlawyers" (Law & Politics Publications), and The International Who's

   Who in Insurance and Reinsurance, and I was a Fellow in the American College of Coverage

   and Extracontractual Counsel.

          6.      Beginning in 1989, and on a nearly continuous basis since then, a significant part

   of my legal practice has involved the pro bono representation of incarcerated individuals seeking

   to challenge the constitutionality of various conditions of confinement through actions brought in

   the federal courts pursuant to 42 U.S.C. § 1983. In addition to this hands-on-litigation

   involvement, I served on the Board of Directors of a non-profit legal services organization, the




                                                    2
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 3 of 56 Pageid#:
                                            14353



    D.C. Prisoners Legal Services Project, Inc., from 1992 to 2006, including as Chair of that Board

    from 1995 to 2006. The Prisoners' Project devoted its activities exclusively to public policy

    advocacy and impact litigation aimed at improving conditions of confinement for individuals

    incarcerated for conduct in violation of the District of Columbia and/or United States Criminal

    Codes. Since 2006, following the merger ofthe DC. Prisoners'               Project with the Washington

    Lawyers' Committee for Civil Rights and Urban Affairs (WLC), I have served on the Board of

    Directors ofthe WLC, including a three-year term as Co-Chair of the WLC's Board from 2011

    to 2014.        As a result of these activities, I believe that I have experience and expertise with respect

    to pro bono civil rights litigation on behalf of prisoners that compares favorably with that of any

   other full-time private sector attorney in the District of Columbia, if not nationally.

               7. '      In 2014, the Management Committee of my law firm, Wiley Rein LLP,

   determined to create a position within the firm for a full-time pro bono practitioner and, at its

   request, I accepted an appointment to serve in this role. Since the completion of a period of

   approximately six months following my appointment during which I disengaged from all of my

   responsibilities for paying client matters in the firm's Insurance Practice, I have devoted all of

   my time to overseeing and administering the firm's pro bono program, developing and fostering

   the firm's relationships with the legal services organizations which refer pro bono matters to the

   firm's lawyers, and maintaining an active docket of pro bono cases ranging from representation

   of indigent or low-income individuals in the Landlord-Tenant Branch of the D.C. Superior Court

   to involvement in impact-oriented          civil rights litigation such as the instant case.

               8.        I was recently re-elected to a second three-year term on the Board of Governors of

   the District of Columbia Bar. I have served, since 2016, on the District of Columbia Circuit

   Judicial Conference's Standing Committee on Pro Bono Legal Services, a position to which I




                                                            3
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 4 of 56 Pageid#:
                                   14354



   was appointed by that Court's Chief Judge, the Hon. Merrick Garland. I have also served, since

   2015, on the America Bar Association's Standing Committee on Legal Aid and Indigent

   Defendants (SCLAID), and was recently reappointed to serve as the Chair of SCLAID for a

   second one-year term.

           9.      From the time of Wiley Rein's initial involvement in the instant case in 2008

   through February 2016, when this Court issued its Final Judgment Order approving the Parties'

   Settlement Agreement, I was only one of a team of attorneys at the firm who participated, with

   our co-counsel at the WLC and the Legal Aid Justice Center (LAJC) in representing the

   Plaintiffs in the case. However, after the entry of Judgment, the Wiley Rein litigation team

   dispersed, and I have been the firm's only lawyer having a consistent and significant level of

   participation in the case thereafter, including the Enforcement Phase, for which Plaintiffs now

   seek to recover fees.

           10.    As indicated by the firm's Detailed Billing Record maintained by its Accounting

   Department for this case, a true and correct copy of which is attached hereto as Exhibit 1,

   reflecting time charges recorded and expenses incurred for the Enforcement Phase time period

   chosen by the Plaintiffs for purposes of their Petition commencing January 10,2017, my

   standard hourly billable rate for legal services was/is $775.00 per hour. The reasonableness of

   this hourly rate within the context of the Washington, DC legal market for practitioners of

   comparable experience can be measured by reference to the current iterations of the Adjusted

  Laffey Matrix and the U.S. Attorney's Office for the District of Columbia Civil Division's

  Adjusted Matrix, true and correct copies of which are attached hereto as Exhibits 2 and 3,

  respectively. Each of these Matrices has been accepted by the federal courts of the District of

  Columbia as competent evidence admissible for purposes of establishing the prevailing hourly




                                                    4
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 5 of 56 Pageid#:
                                            14355



    market rates for Washington, DC attorneys engaged in complex civil litigation practice. See,

    e.g., Covington v. District of Columbia, 839 F. Supp. 894,900 (D.D.C. 1993), aff'd, 57 F.3d

    1101,1109-10      (D.C. Cir. 1995), cert. denied, 516 U.S. 1115 (1996).

             11.      The Adjusted Laffey Matrix and the U.S. Attorney's Office Adjusted Matrix

    establish a range of presumptively-reasonable hourly rates for practitioners of my level of

    experience (i.e., more than 20 years of experience) in the time period January 10,2017                     to the

   present from a low figure of $602.00/hr. (USAO Adj. Mat., 31 + years, 2017-18) to a high of

    $894.00/hr. (Adj. Laffey Mat., 20+ years, 6/1/18 - 5/31/19). My hourly rate of$775.00/hr.

   during the relevant time period falls squarely within the middle of this range and thus would be

   perceived by District of Columbia courts to be presumptively reasonable.' However, given the

   applicable cap on hourly rates imposed by the PLRA - see Plaintiffs' Memorandum at 13-14-

   my hours for which Plaintiffs' Petition seeks recovery are subject to a rate of $220.50.

             12.      During the Enforcement Phase of this litigation, I devoted substantial hours to

   representation of the Plaintiffs' interests through my involvement in a variety of activities

   including:

                      •     serving as the principal draftsman of Plaintiffs' April 20, 2017 Notice Letter
                            to Defendants pursuant to Section IV.2.c. of the Settlement Agreement;

                      •     serving as the principal draftsman of Plaintiffs' Motion for Order to Show
                            Cause Why Defendants Should Not Be Held in Contempt and supporting
                            Memorandum of Law, as well as Plaintiffs' Reply Memorandum in
                            response to the Defendants' Opposition to the Show Cause Motion;

                      •     conferring and collaborating with co-counsel at the LAJC with respect to all
                            aspects of the Plaintiffs planning and execution of their discovery strategy
                            and trial strategy;


   I In awarding fees to the Plaintiffs for successful prosecution of a motion to compel discovery in the pre-settlement
   stage of this litigation, this Court rejected the Plaintiffs' "plausible arguments why Washington, D.C. could be used
   as the relevant market to establish reasonable rates for counsel's services," but held that "[g]iven Mr. Howard's
   experience and qualifications, he is entitled to at least $400.00 per hour for his services in [the Western District of
   Virginia] legal community." See ECF Dkt. No. 109 at 9-10 (April 15, 2014).


                                                              5
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 6 of 56 Pageid#:
                                         14356



                      •     participating actively in the performance of all tasks relating to pursuit of
                            Plaintiffs' discovery of Defendants and responding to Defendants' discovery
                            of Plaintiffs, including preparation for and conducting of depositions; meet-
                            and-confer correspondence and telephone conferences with Defendants'
                            counsel in an effort to narrow or resolve disputes; briefing and presentation
                            of argument on disputed matters;

                     •      serving as the principal draftsman of Plaintiffs' Pre-Trial Brief;

                     •      assuming principal responsibility for working with Plaintiffs' expert,
                            Dr. Greifinger, in preparation of his Reports, preparing him for and
                            defending his deposition, and preparing him for and presenting his
                            testimony at trial;

                     •      serving as Plaintiffs' co-lead counsel at Mediation as well as at trial;

                     •      serving as principal draftsman of Plaintiffs' Proposed Conclusions of Law,
                            Post- Trial Brief and Post-Trial Response Brief while actively assisting
                            LAIC co-counsel in the preparation of Plaintiffs' Proposed Findings of Fact;
                            and

                     •      working collaboratively with LAIC co-counsel to provide Plaintiffs'
                            extensive written comments on each draft Report prepared and circulated by
                            Dr. Scharff after each of his monitoring visits at FCCW prior to trial.

            13.      In total, my hours incurred during the Enforcement Phase on work encompassing

   the various activities described above, totaled 1154.00.2           In the exercise of professional billing

   judgment of the same sort I would routinely apply in reviewing and editing a bill for submission

   to one of the firm's paying clients, I have reduced the total hours for which recovery is sought by

   161.00 hours, to 993.00, taking into account such considerations as, for example, time devoted to

   specific issues that Plaintiffs' ultimately chose not to pursue at trial; time devoted to tasks more

   properly characterized as administrative or clerical in nature; instances in which the time

   description was inaccurate or insufficiently precise; instances in which the time entry could be

   subject to challenge as reflecting so-called "block billing," and the like.



   2  While the Wiley Rein LLP DBR, Exh. 1 hereto, reflects a total of 1,190 hours of my time over the period
   January 10, 2017 through May 31, 2019, hours associated with time entries for the activities described above totaled
   1,154.


                                                            6
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 7 of 56 Pageid#:
                                        14357



           14.     In addition to my hours, Plaintiffs seek recovery for the hours devoted to their

    representation in the Enforcement Phase of this case by four additional individuals at Wiley Rein

   - Legal Assistants Hannah Lynn, Rachel Williams and Elizabeth White, and Litigation Practice

    Support Specialist Paul Michel - for the assistance they provided to me and to Plaintiffs'

    litigation team as a whole. Mr. Michel created and managed the electronic database containing

   all of the documents produced by the Defendants in response to the Plaintiffs' discovery requests

   as well as the medical and institutional records of the Plaintiffs whose Declarations were filed in

   support ofthe Show Cause Motion. He provided training to LAIC co-counsel on how to access

   and utilize the databases remotely and worked in collaboration with Ms. Lynn and Ms. Williams

   to perform searches of the databases for particular documents needed to respond to Defendants'

   discovery requests to Plaintiffs, to assist Plaintiffs' counsel in preparing for depositions of

   Defendants' fact and expert witnesses, and for use of exhibits to court filings. Ms. Lynn and

   Ms. Williams also assisted with cite-checking of Plaintiffs' memoranda and briefs as well as

   with e-filings of submissions to the Court. After Ms. Lynn and Ms. Williams left the Firm,

   Ms. White stepped in and performed a variety of tasks similar to those performed by her

   predecessors.

           IS.     Mr. Michel's standard hourly rate as charged by the firm for his services during

   the Enforcement Phase was $32S.00. Ms. Lynn's rate was $210.00/hr.; Ms. William's rate was

   $20S.00/hr.; and Ms. White rate was $190.00/hr. The Legal Assistants' hourly rates are

   generally within the range of presumptive reasonableness established by the Adjust Laffey

   Matrix. See Exh. 2 (range, for Paralegal/Law Clerk, from $187.00/hr. in early 2017 to

   $202.00/hr. at present). In any event, pursuant to the PLRA, Plaintiffs seek recovery based on a

   capped rate of$lSO.OO/hr. for the Wiley Rein support personnel, whose hours totaled 838.S0,




                                                     7
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 8 of 56 Pageid#:
                                                  14358



    including 386.25 hours for Mr. Michel, 285.00 hours for Ms. Lynn, 118.00 hours for

    Ms. Williams and 49.25 hours for Ms. White.

              16.    On the basis of extensive experience over the course of more than 38 years in

    practice in complex civil litigation matters in Washington, DC, including extensive involvement

    in civil rights litigation in general and prisoners'       conditions cases in particular, I believe that the

    hours incurred by myself and others at Wiley Rein LLP as referenced above for which recovery

    is sought by Plaintiffs - which is a small fraction of what the firm has devoted to this case - were

    reasonably and necessarily incurred in pursuit of the successful result achieved on behalf of the

    Plaintiffs.

              17.    As reflected by the firm's Detailed Billing Record (Exh. 1 hereto), the firm

    incurred litigation-related expenses in the Enforcement Phase totaling $206,956.34.              Deducting

    from that total the sum of $122, 196.22 attributable to payments for services rendered by the

    Plaintiffs' experts, Dr. Greifinger and Jackie Clark-Weissman, R.N., as to which recovery is

    precluded under 42 U.S.C. § 1988, a balance of$84,760.12 remains. From this amount, a further

    deduction of $144.58 for various meals has been made, resulting in a balance of $84,615.64.

    Plaintiff seek recovery of this amount as costs reasonably and necessarily incurred in conducting

    this complex, protracted litigation.

              The foregoing matters are true to the best of my personal knowledge, information and

    belief.

    DATED: June 12,2019




                                                           8
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 9 of 56 Pageid#:
                                                  14359




                                          EXHIBIT 1
                Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 10 of 56 Pageid#:
                                                                                                                     14360




                                                                                                                                                                                            II




I\)
o                                                                 .....
_(J)                                                              _--.J
<0 ..........                                     O'lN......lr.0J
Ul<OI\)                                           rol\)<OW
(J)ro .....                                       0:l'"~W
~~                                                (!J~8~


                                                                                                                              N
                                                                                                                             ~......lr.VJ                                                          o
                                                                                                                                                                                                   ...
                                                                                                                              ..........
                                                                                                                                       ro              .....lrr.....Jo.....lo..,J:::l..
                                                                                                                                                                                          ~ CC·
                                                                                                                              UI?':l'"(J)         row:l'"<09<O
                                                                                                                              <00
                                                                                                                              UlOOUl
                                                                                                                                    W      I\)    UlNI\)OI\)~
                                                                                                                                                  OOUlOUlUl
                                                                                                                                                                                          o::I:
                                                                                                                                                                                          O~
                                                                                                               "TI
      oooooooooooo~oooooo                                                                          ..... oo[
      ~~~~a~~~~~~~~~~~a~~~~~
      ~~~N~~~~N~~~N~~~~~~~~~
      ~~~~~~~~~~~~~~~~~~~~~~
      rororo--.J--.J--.Jrororo--.J--.Jrorororo--.J--.Jro--.J--.Jroro



                                                                                                                                                                                               I

                                                                                                                                                                                                   ~
                                                                                                                                                                                                   <
                                                                                                                                                                                                   ::I:
                                                                                                                             r-~~r-;--t--+--+--r-;--t--+--+--+-~~~~




                                                                                                                                                                                                   ~
                                                                                                                                                                                                   ?l
                                                                                                                             r--r_'--+--+--+--r_'r-+-~--+--+--r--r_'~~
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 11 of 56 Pageid#:                                                                                                                                    ~
                                                                                                                                                                                                                    c            ~~=1
                                                                                   14361                                                                                                                            It          "§-~(I)
                                                                                                                                                                                                                                   " 3
                                                                                                                                                                                                                                'l}5.~
                                                                                                                                                                                                                                 o c     CD
                                                                                                                                                                                                                                 1;"0"0
                                                                                                                                                                                                                                 ,. go: 0
                                                                                                                                                                                                                                '~ [ ;:l
                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                    III

                                                                                                                                                                                                                    ~           §
                                                                                                                                                                                                                                ~.
                                                                                                                                                                                                                    ,..=
                                                                                                                                                                                                                                if
                                                                                                                                                                                                                                o
                                                                                                                                                                                                     ~                          ~
                                                                                                                                                                                                     ~                          :!l

                                                                                           ~~
                                                                                           ~ &'
                                                                                                  ~~~
                                                                                                  it ~
                                                                                                  -~
                                                                                                            "§
                                                                                                          ~ ?      J
                                                                                                                           r       ....o
                                                                                                                                   it ~ o
                                                                                                                                   -]   -~~
                                                                                                                                           '- .... "0
                                                                                                                                           ~
                                                                                                                                           0 0
                                                                                                                                        it~~
                                                                                                                                                     a~
                                                                                                                                                             Z'
                                                                                                                                                             ~a
                                                                                                                                                                     i.T
                                                                                                                                                                     ~
                                                                                                                                                                              !;
                                                                                                                                                                             !.>
                                                                                                                                                                             ....
                                                                                                                                                                                    0
                                                                                                                                                                                    0
                                                                                                                                                                                        0
                                                                                                                                                                                            0::E ;} ~z
                                                                                                                                                                                    ~~ .5'a- ~ m~ ~
                                                                                                                                                                                                    J                           I
                                                                                           .... ~
                                                                                           0.3                 0.--
                                                                                                             i.T                           0,
                                                                                                                                                 - '" .~ ~
                                                                                                                                                                     .3'
                                                                                                                                                                                    'It"         .~.m                           f[
                                                                                                     _g 5. ~
                                                                                                               ~ "'0
                                                                                           0-                                                                        m       ~~     III
                                                                                                                                                                                            i!'     ;;'
                                                                                           !:S'                                                                                             if ~ ~
                                                                                                                                                                     0.
                                                                                                             ~                                    ~~ ~ ~
                                                                                                                                           -~~ 8.&"
                                                                                                                                                                                    -e
                                                                                                ~                                                      ~                     iil    g
                                                                                                     ~'"[                                   ::E o~ !!.       ~'
                                                                                                                                                                                            ~    ~
                                                                                                                                                                                                    "                           ~
                                                                                                                                                                                                                                o
                                                                                                                                           J           ii'                                                                      [
                                                                                                                                            ::.~
                                                                                                                                           0                                                                                    1,>
                                                                                                                                            ~~                                                                                  g'
                                                                                                                  ....                                               ....0
                                                                                                                           ....0                                                                    ....0
                                                                                                 ....                                                                        ....           ....0           ....0
                                                                                                                                                                                                                                !
                                                                                                                  0
                                                                                                                  [                                   ....   ....0           0
                                                                                                                                                                                    ....0
                                                                                                 [                         s                          [              [       [      [       [       [       [
                                                                                                                                                             [
                                                                                                                                                                                                                    III
                                                                                                                                                                                                                    it
                                                                                                                                                                                                                    ::II
                                                                                                                                                                                                                    !;
                                                                                                                                                                                                                    <
                                                                                                                                                                                                                    !!.
                                                                                                                                                                                                                    i?
                                                                                                                                                                                                                    ~,

                                                                                                                                                                                                                    8'~




                                                                                                                                                                                                                    ~if'"
                                                                                           '"
                                                                                           "''''        .        ~ ce'"
                                                                                                                 P'        '"      .            <D
                                                                                                                                                      0;     co      ~       :;,:   <D      0
                                                                                                                                                                                                    . .
                                                                                                                                                                                                    <D
                                                                                                                                                                                                    __,
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    .a'
                                                                                           ~g           ~        '"'"      '" '"
                                                                                                                           0       0            is    I;;    g;      '"
                                                                                                                                                                     0       t;:
                                                                                                                                                                                    '"
                                                                                                                                                                                    0       '"'"    '"
                                                                                                                                                                                                            0
                                                                                                                                                                                                            0        ~"
                                                                                           ."' '".       '"
                                                                                                        -__,     '"w'"'"   '"
                                                                                                                           <D
                                                                                                                                                <D
                                                                                                                                                W
                                                                                                                                                W
                                                                                                                                                      '"     W
                                                                                                                                                                       '" '"
                                                                                                                                                                             .                      <D


                                                                                                                                                             ~~ '" '"e    ~ ~~ '" ~
                                                                                                                           -",                                                      -",
                                                                                           ~-~                                     <5                 -~
                                                                                                        :il                '"                   ~                    0>             0                       0
                                                                                                                                                                                                            0
                                                                                                                                                                       '"
                                                                                           "'0                             0       0                                 <D

                                                                                           ~g                                                                g;    ~                ~
                                                                                                        '"
                                                                                                        0        t;:
                                                                                                                           '"
                                                                                                                           0       is           8     t;:
                                                                                                                                                                '"   0    '" 8
                                                                                                                                                                                   0
                                                                                                                                                                                    0
                                                                                                                                                                                    0       0
                                                                                                                                                                                                            0
                                                                                                                                                                                                            0


                                                                                                                                                                                  .a
                                                                                                                                                                                   ~It
                                                                                           '"
                                                                                           :.-                   w                                                                                                         ~<
                                                                                           "''''
                                                                                                        ... P' '" ... ~
                                                                                                                 0>        0>                         0;     !'"     ~       ...    <D      0       ~ ...
                                                                                           ~g           ~ '"'" ''""   '"   0
                                                                                                                                   0
                                                                                                                                   0            0     I;;    g;      '"
                                                                                                                                                                     0
                                                                                                                                                                             '"'"   '"
                                                                                                                                                                                    0       t;:     __,
                                                                                                                                                                                                    '"
                                                                                                                                                                                                            0
                                                                                                                                                                                                            0           ~"
                                                                                                                                                                                                                         ~<'"
                                                                                           00           0        0         0       0            0     0      0       0       0      0       0       0       0
                                                                                           00
                                                                                           00
                                                                                                        0
                                                                                                        0
                                                                                                                 0
                                                                                                                 0         8
                                                                                                                                   '" '" '" '"
                                                                                                                                   0            0     0      0
                                                                                                                                                                     0
                                                                                                                                                                     0
                                                                                                                                                                             0
                                                                                                                                                                             0      8
                                                                                                                                                                                            '" '" '"
                                                                                                                                                                                            0       0       0

                                                                                                                                                                                                                    ~<'"
                                                                                                                                                                                                                        ~

                                                                                                                                                                                                                      ~It
                                                                                                                                                                                                                    III
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                       <~.
                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                    1:
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    5'
                                                                                                                                                                                                                    <
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    ~.
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    III
                                                                                                                                                                                                                    it
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    i
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ~
o
          Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 12 of 56 Pageid#:
a                                         14362
~ce




o                                             o
                                              c»
"
N                                             ~

                                                                   .~
                                                                   m

                                                                   i

                                                                   N     N     N   N   N     N                     N
      o
      N
                                              §                    :<l   o
                                                                         N
                                                                               ~o ~o   :<l   o
                                                                                             N
                                                                                                                   ~o
      o                                       <5                   <5    <5            <5    o




~ ~ ~~     ~

~g~__+~~__~~~~g~
                     ~ ~ ~~ ~ ~
                     ~g~   ~g~__+g~g~   ~~~   +g~
                                                     ~ ~~ ~ ~ * ~ ~ ~ ~ ~ ~
                                                      w
                                                                                                         ~o ~o~o~o ~
                                                    ~~g~+g~~~~g~~g~----+g~----+g~~~~+~~~~~--~g~~~~~-4~~~~~~--~g~
                                                                                                                        g!o




                                                                                                                              ~<


go    0        ?     60     0   00      0     0           00   0   0     0     0   ~   0     0   0   0   0   000   go     0
~ __-+g~__+-__~g~   ~~     ~g~__~g~g~   ~g~   ~g~   -4__-+g~g~4g=-~g~    ~g~----~g~~g~+g~4=g~--~g~4g=-~g~4=g+g~g~~~~~-4g
I I            I     I      I II        I     I           II I I         I     I I I I I I I III I                        I
                        Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 13 of 56 Pageid#:                                                                                                                                        o

                                                                                                                                                                                 14363                                                          ~
                                                                                                                                                                                                                                                go
                                                                                                                                                                                                                                                0;




                                                                                                                                                                                                                                                                                                                                             I




                                                                                     eo
  '":!                                 ~                                             ~o              '"~                                       o
                                                                                                                                               eo
                                                                                                                                                         o                        o         o                         o
                                                                                                                                                                                                                      eo
                                                                                                                                                                                                                                                          o                                                 o

  o                                    o                                                             o                                         o         '"o                      '"o       '"o                       o                                   '"o                                               '"o




                                                                                                                                                                                                                                                                                                                                        !I


                                                                                                                                                                                                                                                                                                                                             fl
                                                                                                                                                                                                                                                                                                                                             if
~-4            ~ __ +-            -+            +-__-4 __ -+ __ ~ __ +-__~ __-+__4- __ +--4 __ -+ __ ~ __ +-__~-+ __ ~                                                                                            +- __ -+                 4-        ~ __ -+--~----~---+----4-----~--~
                                                                                                                                                                                                                                                                                                                                             o
                                                                       :                                                                             i
~~~~~~~~~~+~~                         +~~       +~~__~~~+~~~~~+~~~~~__~~~~~~~~~~~~+~~~~~+~~~~~+g~~~~__~~~__+:~o__~~~~__~~~__+~~~g~__~g~__+~~__~~~~p~~~[

                   ~                                r:                                                               ."..                                                                         Ul                                                                                                                                         0


P~~~~~-4P~~+~~----+~~----+~~--~~~+~~~~~+~~~~~--+~~~~~+~~~~~+~~~~~+~~~g~+~~~~~                                                                                                                                   __ +~~__ +~~ __ ~:~ __ p~~__ +~~~~~ __ +~~ __ +~~__ ~~~~p~~~t

 ~ ~
 N

                            ~
                            W

                                       *            ~ *
                                                    (..)

                                                                                     ~
                                                                                     N         N

                                                                                               (Jl
                                                                                                     N

                                                                                                     VI
                                                                                                                                N

                                                                                                                                ~
                                                                                                                                          '"

                                                                                                                                          ~
                                                                                                                                               IV

                                                                                                                                               OO~
                                                                                                                                                         tv

                                                                                                                                                         ~
                                                                                                                                                                    N

                                                                                                                                                                    ~
                                                                                                                                                                                 N

                                                                                                                                                                                 ~
                                                                                                                                                                                           IV

                                                                                                                                                                                           ~
                                                                                                                                                                                                            N

                                                                                                                                                                                                            ~
                                                                                                                                                                                                                      tv

                                                                                                                                                                                                                      OO~
                                                                                                                                                                                                                                      N

                                                                                                                                                                                                                                      5:
                                                                                                                                                                                                                                                N

                                                                                                                                                                                                                                                5:
                                                                                                                                                                                                                                                      N

                                                                                                                                                                                                                                                          5:
                                                                                                                                                                                                                                                                         tv

                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                   to.)


                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                              N

                                                                                                                                                                                                                                                                                              5:
                                                                                                                                                                                                                                                                                                            N

                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                       N

                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                            N

                                                                                                                                                                                                                                                                                                                            5:
                                                                                                                                                                                                                                                                                                                                        J.~
pg~+g~' __ -4 __ -+g~                 +g~       +g~ __ ~g~+--4~g~+g~~g~ __ ~-4~g~+g~~~+g~~g~+g~~g~+--4pg~ __ ~ __ -+g~ __ ~g~ __ pg~ __ +g~~g~ __ pg~__ +g~__ ~g~-4pg~~if
                                                                                                                                                                                                                                                                                                                                             ~
p~~+~~ __ ~~~+~~                      +~~       +~~__ ~~~+~~~~~+~~~~~ __ +~~~~~+~~~~~+~~~~~+~~~~~+~~~~~--+~~--+~~--~~~--+~~--+~~~g~--+g~--+~~--~~~-4P~~~[
                                                                                                                                                                                                                                                                                                                                             ~
p~~+~~__ ~~~+~~                       +~~       +g~__ ~~~+~~~~~+~~~~~ __ +~~~~~+~~~~~+~~~~~+~~~~~+~~~~~--+~~--+~~--~~~--P~~--+~~~~~--+~~--+~~--~~~-4P~~~~
                                                                                                                                                                                                                                                                                                                                             if<
0gOg        'gO   0      !='g 0     0gOgO          0gOO~gOgOO                9   0     ~g  0g    0      0gOg       9       a      ~g    0      fl
~-4~--~--~-----+g~----~---4~g~+--4~-+~-pg~--+--4~-+g~-pg~~--~-+g~~g~+---+g~--+g~   __ ~~-4~ __ -+g~ __ ~ __ ~ __ -+g~ __ +=g __ -4~ __ ~g~--4if

 II
~-4            ~ __ +-
                            I     -+
                                       I            I I                              III
                                                +- __ -4 __ -+ __ ~ __ +- __ ~ __ -+ __ 4- __ +--4-4-+ __ ~ __ +-__~-+ __ -+
                                                                                                                                1111111                                                                     I I II+- __ -4                 ~
                                                                                                                                                                                                                                                          III
                                                                                                                                                                                                                                                     +-__-+--~----+----+----~----~--~~
                                                                                                                                                                                                                                                                                              I I I I                                        f.
                                                                                                                                                                                                                                                                                                                                        ~
~-+            4- __ +-           -+            +-__-4 __ -+__4- __ +--4~ __ -+__4- __ +--4 __ -+ __ ~ __ +-__-4-+ __ -+                                                                                          +-__-+                   ~         ~ __ -+--~----~---+~--4-----~--~
                                                                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                             r.~
~C--+-C--~---+C------+~-,-----+C----+-~-,-+--~C--+~=,~~~----~~-~-,-+~=,~-C--+C--~~~,-+~=,--~C--+---~~~--+~=,---+~~--~~~~,---+~=,---+~-,--~~~--~~=,---+c=~--~~~~--~c~~
 ff                         f          [            f [                              f[[                                        [[ff[[f                                                                     ~ [[                                [[                       [~[                                [[              f




         '"
         ~ce
L-_J           ~   __   ~         ~             ~        __   ~   __   _L   __   ~       __   ~~L_         __   _L   __     ~       __   ~~    __    ~   __    _L       __   ~        __   L_~    __   _L         ~         __   _4        _L        L_         __   ~   __   _L          ~        __   ~         _L       L_    __   ~._._
            Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 14 of 56 Pageid#:
                                                                                                              14364




                                                                                                                                                                                                       ,




                                                                                                                                                                                                       ?l
~                  -4                     -r__-4~                __ +-                         -r       +-            4- __ ~-r __+- __ 4- __ -4 __ 4- __ -+ __ +--4             +---~---4--4-~~
                                                                                                                                                                                                       o

~60
                      06
                    -4~
                                              N    06
                                             ~8~__~ __~~
                                                        06                                      06
                                                                                                ~
                                                                                                        ~
                                                                                                       +8~
                                                                                                                        ~    0
                                                                                                                      -4~~~~~~~~~~-~.
                                                                                                                                      0   ~                        o~                ~ ~
                                                                                                                                              __+8~__~8~~8~__~~~~~~~~~~~~ __~~~__+~~~~~~

                        tv                               _(,,)      _w                          N       _w              Ul                                                                             0


f~~--------------~-~~~-------+I~--+~~--~~~-----------F~~---------+~~-----------4-~~~~~~~~~~~~ __+~~__~~~~~~__~~~~~~~~~~~~~__~~~__                                                             +~~~~~t
-..j                    ....,......,j                    -J         _..,                        -..j    -J                   c;...J   N   N     g~'   N     tv   IV      N   N   g~'     tv   N   tv   ~
~                       ~                     ~          ~          Q!                          ~       ~                    goo~oo~            '"    ~5:        oo~~~           ... ·   5:   ~5:i?
~g~                   ~g                   -+g~__+g~__4=8~                                     -Fg~    -+8~           -+ __ -+8~~~~ __-+~ __4=8~~8~ __~ __~g~+g~ __4=~ __~8~__~8~-F8~~
                                                                                                                                                                                          if
~                      Wg                    ~o'  "'g'"                                         Wg       ~              ~~~o~                                                          ~~
~8~                   ~                    -+0~__~ __-4~8~                                     -F~     -+8~           -+",~-~~o~~-'~~~~ __ +8~__4=8~~8~ __+~~-F~~+~~ __~~~ __~~~__+~~-F0~~
                                                                                                                                                                                          if<

~~~--------------+~~--------~~~--+~~--4=~~-----------F~~---------+~~-----------+~~-+~~~~--~~~--+~~--4=~~~~~--+~~-F~~+~~---F~~--~~~--+~~-F~~~
                   Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 15 of 56 Pageid#:
                                                   14365




o                   g                           o
                                                o     g          g            o
                                                                              o
                                                                                                               o
                                                                                                               o         g              g                o
                                                                                                                                                         o            g
o
o                   ;:;                         o     ;:;        s            o                                ;:;       ;:;            ;:;              o            s




~------~----~--_+------+_--~--_+------+_----------~--------_+------+_--~----------+_---+----~--------------4_----~----~------~--_1
                                                                                                                                                                            f



!O~      ~    ~    ~o     ~     ~o ~      ~           §          ~      §    ~                           ~o   ~    ~o              ~    ~      §       ~                    ~
~------4=~~--~~~--~----_f~~--4=~~~~----~8~--------~=~~------_f8~----~~~--4=8~----                    ___f~--+8~--4=~------------4=8~--~g~----~8~----~g~__1a
-./       -J              -J   -...I       -J   -./   -J         -J           ....,   -J                 -./             -J             ......   ....,   .....,       -.J   ~

~         ~         ~     ~    ~           ~    ~     ~          ~            U!      ~     ~            ~     ~         ~              oo~      ~       ~            ~     -e
~g~----_+=g~~~8~--~g~----~8~--+g~~g~----~8~--------_+=8~------_f8~----~g~--+0=~~------_fg~--+8~--4=g~------------4=~~p8~----p8~----pg~__1~



                                                                                                                                                                            ~
"g      0g  0    0g    0   0g 0g     0g          0          0     ~g   0          "g  0   0g            0g  0      0     P'g  l?'
~------~~~p8~--~----_+8~--~--~----_+~--------_+=8~------_+8~----~--_+=8~------_+~--+8~ __~~----------~~~~p8~----p8~----~--_1a
                                                                                                                                                                            ~
~        g ~ ~              ~ g~            g            g          ~      g g             g g g                      ~ ~          ~      ~ i
~o~----~~o~--~---fo=-----+o=---~o~~o=-----+o=---------~~o~-------fo=-----+o=---~o~-------+o=---~o~~~o~------------~o~--Eo~----Eo~----Eo~--,w
s
s          0
             g 8    ~     g
                          Q)
                              gg
                                0      8s  s s        s        s 0    8
                                                                      s       ~       s
                                                                                      s      0
                                                                                               s8        s     0
                                                                                                               :5    8   s         s     ~       8   0   0        8   s     ~
                                                                                                                                                                            ~
                                                                                                                                                                            15"
~------~----~--_+------+_--~--_+------+_----------~--------_+------+_--~----------+_--~----~--------------~----r_----_+------r_--_1~


~--~=__+~~--_+~_t~~--~------~----_+~--~~=_----~--~~b_--------~--~--~--_+~~[
                                                                                                                                                                            l
                                                                                                                                                                            ~.
                                                                                                                                                                            ~
~~-.------4-~-.--~c----+~------+~-.--~-~-.~~-.-----+~-.----------~~-.--------+~------+~-.--~-~-.--------+~-.---+-~--~~~-.------------~-~-.--~~-.----~~-.----~~-.---1~
~          [~~                  [[[                   [          ~            [~[                        [[              [               [[              [            [[
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 16 of 56 Pageid#:
                                14366




                                                                                                                      ~
  ~----~---+------+------+---1----~---4------~-----1------1-----------~--+---+------4----~----~




                                                                                                                      ~
  ~~~-----1~~~--~~~----~~~~-----1~~~--~~~--+~~----+~~------+~~------~~~----~~~~----------~~~--+~~--~~~-----+~~----+~~--~~




                                                                                                                      -0
                                                                                                                      o
                                                                                                                      i
                 Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 17 of 56 Pageid#:
                                                                         14367




                                                                                                                                                       I




g                    o
                     o
                              o
                              o
                                    o
                                    o     g              g    o
                                                              o    g           o
                                                                               o
                                                                                            g        o
                                                                                                     o      g            g
s                                                        s                                                  s
                     o        o     o
                                          "
                                                              o
                                                                   "           o
                                                                                            "        o
                                                                                                                         "


                                                                                                                                                  II




~           ~        ~       w      ~     ~     ~    ~        ~    ~    w      w   ~    ~   ~   ~    w      ~           ~       ~                 :~
;:          ."       ~o      ~ ~          go    ~        ~    ~ ~       ~ ~        ~ v:    ~     ~ ~        g:          ~       U!                ).
~~~    ~~~~ __~~            ~~~+8~       ~ ___1~~~---4~g~--~~g~+g~----+~~-F~~----~g~+g~ __~8~ __rg~~~~    -+g~        -4~~~ __rg~               __,a
~        ~       'o~      ~ ~       ~     '8~    ~      ~ ~       ~8~ ~     8~ ~    ~    ~ ~                ~             ~      8~               ~
~g~    _1'~8~--_1~o~-----+g~-F8~----~g~--~-----+g~----+8~-F~~----~-1~g~---4~-+g~ __+g~__~~~+~~              r~~       -+8~"' __-4~               ~i



                                                                                                                                                       ~
~           ~        ~       ~~           ~     ~        ~    ~~        ~~         ~~       ~   ~~          ~            ~       ~                     ~
~~~-----4~~~--~~I~-----1~I~E~~----E~~--+o~~-----1~~~---1~~~E~~----+~~~~~--~p.~~+~~--~~~--p.~~~~-------+~~---------4~~~--p.~~--------------__'~

~-------b------~------~--+------+----4-----~~-----b--+------+--~------~-+----~----~~--------+-----------~----+_----------------_1~                     1:
~       ~          ~~       4- __   +-   -+    4-   -4       ~ __+-    -+__~       ~-+~ __4-~--~-4--------~----------4-~--~----------------_+
                                                                                                                                                   J
           Case 3:12-cv-00036-NKM-JCH                                  Document 583-17                           Filed 06/12/19                     Page 18
                                                                      14368




o      g               s;:;            o      g        o       g      g          oo                    s;:;            g       g        g
~o     s
                                       o
                                       o      s
                                                       o
                                                       o       ;:;    ;:;        o                                     o       0        ;:;




                                                                                                                                                ~
~--_+----~----_4----------+_--------------+_------~------+_----_+--------_4--------+_--------~------+_----_+--4-------------4---_4
                                                                                                                                                ~
~8~--+~~--~~~--_4=8~------_+~~------------_+~~------~~~----~~~----+~~------_4=~~           _40~~--------_+~~----+8~----+8~4=~~----------4=~~~~
                (..)                          N        ~       t,.)   '"         N          r-                                                  §?

~~~--+~~--4·~~~--_4=~~------_+~~------------_+~~------+~~----+~~----+~~------_4=~~         _+~~-~------_+~~----+~~----+~~4=~~----------4=~~~i
-..J   -....I          .............          -..J     -..J           ......     .......     .....     ......          ....,   ....,    ....,   ~

~      ~        ~      ~               ~      ~        ~       ~      ~          ~           ~         ~        ~      ~ ~              ~       ~
~8~--+8~--4g~· ~ ___+~g~------_+g~------------_+8~------+o~----+8~----+g~------_+~g~----_+g~--------+8~         +8~----+g~4=8~----------4=8~~~
                                                                                                                                                ~
~8~--~~~--+~~----~8~------~~~------------~~~------~~~----~~~----~~~------_4~~~             -+g~        ~~~----~8~----~8~~~~----------~~~_4~
                                                                                                                                                ill<
                                                                            -+~~
~~~--~~~--+~~----~~~------~~~------------~~~------~~~----~~~----~~~------_4~~~                         ~~~----~~~----~~~~~~----------~~~_4~
                                                                                                                                                ~
~ ~ ~            ~         ~                ~        ~     ~      ~         ~        ~         ~      ~      ~~             ~ i
~o~--+o~--~o~---4=o~-------+g~-------------+ggo~------~g~----~o~----+~~-------4~~~-----4~g~-------+g~----+g~----+g~~g~----------~g~-4~
§      §        §      §  §                       §           8§        s       §         §      §      § §              §~     .               .
~--_+----~----_4----------+_--------------+_------~------+_----_+--------_4~------+_--------_+------+_----_+--4-------------4---_1
                                                                                                                              l>


                                                                                                                                                ~
~--~--~----~------4=----------_+~----~----~--_1~------~----_+~----_1~--_+~--~~~--------~~_+
      Case 3:12-cv-00036-NKM-JCH Document 583-17
                                            o
                                                 Filed 06/12/19 Page 19 of 56 Pageid#:
                                      14369
                                                                                             I
                                                                                             ....




 g           o
             o    g        o
                           o                                    §       o
                                                                        o           §        g           o
                                                                                                         o                g       o
                                                                                                                                  o
 <>          o    s        o                                    o       o           (5       0           o                s       <>




r--------r------r_--_+----+_------_+---r----+---~------------_,--------+_--r_--_+----+_------_+------+_------_+--------~--------__4
                                                                                                                                                      ~
                                                                                                                                                     ~
~~~----_,~~~----~~~--~~~--~O~~------_+~~~~~--~~~--~O~6------------~~~----~O~~
                                                                       __~~~--~~~--~~-,----_+g~----~~~------~~~------~~~--------~~



                                                                                                                                                      o
 ~           ~    ~        ~        ~       ~ ~         ~       ~       ~           ~ ~                  ~        ~       ~       ~        ~    ~    ~.
rg~----_,~g~--_,~g~--~g~--+g~------~g~~g~--~g~--+g~----------~;g------_+g~~g~--~g~--~g~------~g~----+g~------~g~-----,~g~--------~~
                                                                                                                                                      ~
r~~----_,~~~--_,~~~--~~~--+~~------~~~~~~--~~~--+~=-----------~;~------_+~~~~~--~~~--~~~------+g=-----+~~------~~~-----,~~~--------~~
                                                                                                                                                      ~
r~~----_,~~~--_,~~~--~~~--+~=-------~~~~~~--~~~--+~=-----------~;~------_+~=-~~~--~~~--~~=-------+~=-----+~~------~~~------~~~--------~~
                                                                                                                                     ~
~        ~      ~    ~     ~        ~~        ~    ~              ~       ~~      ~    ~        ~      ~       ~        ~            ~
~~~------r~~----r~~--~O=---+=~-------+~=--r~~--~~=---+=O------------~~~----~;~-,~~~--+~=---+=~~----~~~----~~~-,-----+o=-------~~~---------4oo
8       8     §    § g            g 8 g §                     8        g g g §                g      g        §       §                               ~.
~------~------~--_+----+_------_+--~----+---_4------------_,--------+_--~--_+----+_------_4------+_-------+--------~--------~~
                                                                                                                                                      1:
                                                                                                                                                     ~
                                                                                                                                                     ~
                                                                                                                                                     "<
                                                                                                                                                     K~
~~~.------~~~.----~~~--~~~.---4=~~-----+~=.-,~~~.---+~=.---4=~~----------~~~----_4=~~~~~.---+~=.---4=~~-----4;=~.-----4=~-------+~=.-------+~~.--------~
 1[          [    ~        [[               [[          [[              ~           [[                   [~               [       [        [    [




L_      -L       L- __ ~        ~       ~   __ -L   ~    __ ~          L_       ~   __   ~      __   ~        ~       ~       ~        ~       L_
                                                                                                                                                      i"
                                                                                                                                                    ~_ ..
        Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 20 of 56 Pageid#:
                                                          14370




                                                                                                                                                                       g
                                                                                                                                                                       ~
~--------------_4------4_------_4----------------_+--4-----------_+----+---~_4--~----+-~~------4-----~----4-----+---_+--~------~
                                                                                                        I               I
                         I

                                ~
                                _a.
                                                                                                                                       ~
                                                                                                                                       _a.
                                                                                                                                                       ~
                                                                                                                                                       _a.             f
                                -<                                                                                                     -<              -<
                                i6                                                                                                     i6
                                                                                                                                       o
                                                                                                                                                       i6
                                                                                                                                                       o
                                o
                                g-                                                                                                     g-              g-
                                O!                                                                                                     il              O!




o
o
<5
                   §
                   <5
                                o
                                o
                                o
                                      §
                                      <5
                                                      §
                                                      <5
                                                           o
                                                           o
                                                           o
                                                                       §
                                                                       <5
                                                                                         §
                                                                                         <5
                                                                                               §
                                                                                               <5
                                                                                                          o
                                                                                                          o
                                                                                                          <5
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                                           o
                                                                                                                           o
                                                                                                                           <5
                                                                                                                                             §
                                                                                                                                             <5
                                                                                                                                                  o
                                                                                                                                                  o
                                                                                                                                                  <5
                                                                                                                                                       o
                                                                                                                                                       o
                                                                                                                                                       o
                                                                                                                                                                       i
                                                                                                                                                                       [
~--------------~h-----4_------_4----------------_+--~----------_+----+_--+__4--_+----+_--~------4_----+_----~----+---_4--_+------~
                                                                                                                                                                       W
                                                                                                                                                                       j~




                                                                                                                                                                       ~
~------------~--_4------~------------~_4~------_4----~~_4--+_--1__+------+_--~----+_--+_--~_4------~
                                                                                                                                                                       j.
~~~--------------~~~--_4~~~----_+~=---------------_+~~~~~--------_+~~--+~=-_F~~+0=~ __~~~--+g~~~~----_4~~~--~~~----~~~--+g~--+~=O--~g~----_4~

(I.)               '"           tv    ~                    W                 ::0               N          N           '"   W                                           0


~~~--------------+-=~----_4-~~~----_+~=---------------_+~~~~~--------_+~~--+~=-_F~~+~=-_r~~--+~~~~~----_4-~~~--~~~----~~~--+~~--+~=-_r~~----_,~
-..J               ....,....,         -..J            -J   -J          -J    -..J::::l         -.J....,        ~      -J   -....r::j         -J   -J   ....,   -...I   ~
~                  U!           ~     U!              ~    O!          ~     U!         v:
                                                                                         (JI   ~~         O!O! ....
                                                                                                                ~     V! ~       rl    (JI


~g~--------------~8~----~g~----_+g~--------------~g~4=8~--------~8~--+g~~g~+8~~8~ __~g~4=g~----_4~8~~~g~--~~8~--~8~--+g~~g~----~~
                                                                                                                                                                       ~
~~~--------------~~~----~~~----_+~~--------------~~~4=~~--------~~~--+~~~~~+~~~~~--~g~4=~~----_4~~~~~~~--~~~~--~g~--+g~~g~----~~
              Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 21 of 56 Pageid#:                                                o
                                                                                                     14371
                                                                                                                                              I
                                                                                                                                              _,




o
o       g                o
                         o
                                         o
                                         o       g              o
                                                                o                                s           o
                                                                                                             o     g             o
                                                                                                                                 o   s        o
                                                                                                                                              o    g     ~
o       ;:;              ;:;             o       ;:;            o                                s           o     s             o   s        o    ;:;
                                                                                                                                                         '"[
~      ~ __+-         -+          +-__~ __-+                   ~------------~~----~----~_4------4_----~_+------+---~~---+--------~------4_--------~
                                                                                                                                                         i
                                                                                                                                                         ~.
                                                                                                                                                         g.
                                                                                                                                                         ~


                                                                                                                                                         u

                                                                                                                                                         'f1
~----_+--+_----+_----+_~--_4--------+_------------~--~~--+__+----_+--_4--4_----4_--~--_4------~------+-------~~




§       ~ ~              ~         ~o   ~o      ~               ~                      ~g        ~     ~     ~     ~   ~   ~     ~   ~   ~g   ;    ~     ~
~g~----_4~g~~g~----~g~----~~~~~·--rg~------_4~g~------------4=~--~~g~--rg~+=g----~~g--~~g~+g=-----+g=---4=g~--~------~g~----_+~g~------~~

~       ~      ~         ~         ~     ~      ~               ~                      ~         ~     ~     bO~   ~   ~   bO~   ~   ~   ~    ~    ~     i
~g~----_+~g~~g~----~g~----~~~4=g~--rg~------~~g~------------4=g~--~~g~--rg~+=----_+~g--~rg~~----_+g=---4=g~--~g~----~~g~----_+=g--------~~



                                                                                                                                                         ~
o         0 0       !='g   0 0g    0         0              ~g    0    0g 0      0     ~g 0g    0    0    ~g     0       0         1:'
~g=-------rg~4=g~--_+=-----4=g~~--_+g=---------~g~-------------r~----~g~--~--rg~----rg~
                                                                                    __~~~-----rg~--~g~--~-------+g~------rg~-------+a
           Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 22 of 56 Pageid#:
                                                                     14372




o              g                             §       o
                                                     o
                                                          o
                                                          o     g     o
                                                                      o     g     o
                                                                                  o    §        o
                                                                                                o
                                                                                                     o
                                                                                                     o    g     o
                                                                                                                o
o
o              <>                            o       o    o     ;:;   ;:;   ;:;   o    o        s    o    ;:;   <>




                                                                                                                                          "{1
                                                                                                                                          If
~------------~~----4------------+-------- __~------4-----~---+----1-----_4----_r----+_-----+----1---~~----_r----+_--------1---------__j




                                                                                                                                   ~
~~~           ~~~--_4~~~--------~~~------~~~~----_4~~~~~~~--~~~--~~=~----_4~~~~~~~--~~~----~~~--~~=---~~~--~~~~--~~~------_4~~~------__j~
                                                                                                                                   ~
0g             0      "gO         0g         0g      0    0g    0     0     0     ~g   a        0    ~g   0     0g"g            0         "{1
~--------------~g~----~----------~--------~~------~g~--~--_4~g~--~g~----~g~--~--_4=g          _4~g~--~--_+g~----~--_4~--------~g~------_11f
sg             o§     ~g          ~s         ~8      o§   ~s    ~s    gJs   o§    sg   ~8       o~
                                                                                                     s
                                                                                                     ~
                                                                                                          s
                                                                                                          ~
                                                                                                                s
                                                                                                                ~
                                                                                                                       s
                                                                                                                       ~        o§        f~.
~--------------~----~-----------+----------~------~----+----+----~------~---+----+------+----~----+------+----+---------~---------+~      1:

~--------------~----_r----------_+----------~------_r----+_--_4----_r~----~--_+~--~----_4~--_r~--~----_+~--~--------_r--------_4
                                                                                                                                          J
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 23 of 56 Pageid#:                                                           ~     ~~::!
 N        N      N        N  s       N          14373                                                                           a          If        n 3
                                                                                                                                                 '"2:0.(0
          ~      ;:3
                          ~  s            ~       s                    ~                                                                         ~Lu
          3      S!                               3                    3    ....~                                       ....~   ~....
                                        0

 ~               ....                ~                                                                                                           ' c ..
                                  '" '"                    '"                                                                                    ","0
                                                                                                                                                 ~~~
                                                                                                                                                 ,      c,


                                                                                                                                           (/J   b'
                                                                                                                                                 3
                                                                                                                                                 2.
                                                                                                                                           ~     ~
                                                                                                                                           i:-
                                                                                                                                                 §'
 ~,.
 ....
           ~
           ::
                     ....,.
                     '"
                     ....
                                  '"~   '"~        ~
                                                   ::      '"........,.    ~                ~'"        ~
                                                                                                                        ~
                                                                                                                        ::      ,.'"....
                                                                                                                                ....
                                                                                                                                           g     o
                                                                                                                                                 ~
                                                                                                                                           ~
 I
 0
 ~
j3.
           I
           0
           ~
           _a
                     I

                     ~
                    _a
                                  I

                                  ~
                                  _a
                                        I

                                        ~
                                        _a
                                                   I

                                                   ~
                                                   j3.
                                                           I

                                                           ~
                                                           a
                                                                           I
                                                                           0
                                                                           ~
                                                                           _a
                                                                                            I

                                                                                            ~
                                                                                            _a      _a
                                                                                                       I

                                                                                                       ~
                                                                                                                        I

                                                                                                                        ~
                                                                                                                        _a
                                                                                                                                I

                                                                                                                                ~
                                                                                                                                j3.
                                                                                                                                           .~
                                                                                                                                           Z
                                                                                                                                                 f
                                                                                                                                                 [
                                                                                                                        --i     --i
 --i       --i       --i          --i   --i        --i     --i             --i              --i        --i
                                                                                                       g                g                        [
 g         [         g            [     [          1'6
                                                   0       [               g                1'06                                [                b'
 c,

 ~         ~
                     g-
                     ~            0
                                  ~     ~          .
                                                   c,
                                                   0
                                                           ~
                                                                           c,
                                                                           0
                                                                           ~
                                                                                            g-
                                                                                            .
                                                                                                       c,
                                                                                                       0
                                                                                                       ~                .
                                                                                                                        g-
                                                                                                                                ~                il
                                                                                                                                                 o
                                                                                                                                                 [
                                                                                                                                                 ~
                                                                                                                                                 g"
                                                                                                                                                 '::J
                                                                                                                                                 t
                                                                                                                                                 z
                                                                                                                                           (/J
                     <>                            <>                      s                <>         0                0       <>
 0
 0
           0
           0         0
                                  0
                                  0

                                  s     ~          S!      ~               <>
                                                                                            S!         0

                                                                                                       <>
                                                                                                                        0
                                                                                                                                S!         ~
 0         0         <>                 0          0       0                                0                           0       0
                                                                                                                                           I>
                                                                                                                                           ~
 J?
 :4
           ~
           -0
           :4
                     ~
                     -0
                     :4
                                  ~
                                  -0
                                  :4
                                        J?
                                        :4
                                                   J?
                                                   :4
                                                           J?
                                                           :4
                                                                           ~
                                                                           -0
                                                                           :4
                                                                                            J?
                                                                                            :4
                                                                                                       J?
                                                                                                       :4
                                                                                                                        J?
                                                                                                                        :4
                                                                                                                                J?:4       ~
 ~         ~         ~            ~     ~          ~       ~               ~                ~          ~                ~       ~          ~.
                                                                                                                                           If
                                                                                                                                           ~




~         +-      -+           -+__-4          ~           +-             -+              -+       ~                   +-       ~ __-4 ~
                                                                                                                                           j.
                     '"           0     ~          I'\.)   0"'0            '"                          "'0                      '"         I

~~~------_+~~~-----+g~--------_4~~~--~o~------~g~----~------~g~---------------------+~g            _+~o------------------~g~----~g~--~~


~~~------_+~~------+~~--------_4~~~--~~~------~~~----~~~----_4~~~--------------------_+~~----_+_~~------------------~~~----~~~--~f
                                                                                                                                 ~
~          ~        ~            ~    ~        ~      ~        ~                        ~       ~                  ~      ~
~g~------_+g~------+g~--------_4~g~--~g~----_4~g~--_4~g~----_4~g~--------------------_+g~.   _+~=o------------------~g~----~g~--~i
                                                                                                                                  ~
                    IV            ~     M          l"-lg   tv              rv                          IV                       IV         <
~~~      _+~~------+g~--------_+~~~--~~~----_4~----~g~----_+~g~--------------------_+g=-----+g=-----------------~g~----~g~---,~
                                                                                                                                 ~
~~~      _+~=-------+~~--------_+~~~--~~~----_4r~~--_4r~~----_+~~~---------------------+~=-----+~=-----------------~~~----~~~---,~

~~~------_4r~~----_+~~~--------_+~~--+~=-------+~~----+~=-------+~~----------------------r~~----r~~----------------+~=-----+~~--~~
~          ~         ~            ~ ~              ~       ~               ~                ~          ~                ~
~--------~------_4------------~--_+--------+_----_+--------~----------------------~------~----------------_+------+------4~
                                                                                                                                ~          i
                                                                                                                      1;'
                                                                                                                                           ~
                                                                                                                                           ~
                                                                                                                                           ~.
                                                                                                                                           ~
~~-.--------+-~-------+~-.----------~~~.--~~~.------~~~.----~~~.------~~~.----------------------~~~.----~~~.----------------~~~.----~~~.----~
~          [         [            ~     [          [       [[                               [~                          [[




                                                                                                                                           "0


                                                                                                                                           I
             Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 24 of 56 Pageid#:
                                                                      14374




                                                                                                            .
                                                                                                            w
                                                                                                            _,
                                                                                                            _,                                               Ei
                                                                                                                                                             ~
~----------+-------------+_------------+_----------~------~--_+--~----~------~------~--_+--+_----_4--_+----+_--------~------------~
                         I            I                 I        I            I              I         I              I
 I

 ~a                            ~              ~                      ~a           ~             ~                ~           ~              ~a
                              _a             _a                                   _a            .a               _a          _a
 -i
 ~
 o
                               -i

                               ~
                                              -i

                                              ~
                                              ~iii
                                                                     -i

                                                                     ~
                                                                     ~iii
                                                                                  -i

                                                                                  ~
                                                                                  ~iii
                                                                                                .~
                                                                                                -i

                                                                                                o
                                                                                                                 .~
                                                                                                                 -i

                                                                                                                 o
                                                                                                                             -i

                                                                                                                             [
                                                                                                                                            -i


                                                                                                                                            I                I
 ~iii                          ~iii                                                             iii              iii         ~              iii
                                                                                                                                                             I
                                                                                                                                                             !,
                                                                                                                                                             I
                                                                                                                                                             I

 o
 o
              o
              o
                               o
                               o
                                              o
                                              o
                                                           o
                                                           o
                                                                            o
                                                                            o
                                                                                  0
                                                                                  0
                                                                                          g     o
                                                                                                o     g     o
                                                                                                            o
                                                                                                                 0
                                                                                                                 0
                                                                                                                             g
 o            o                o              o            o                o     0


                                                                                          "     o
                                                                                                      "     o    0


                                                                                                                             "




                                                                                                                                                             ?l
                                                                                                                                                             If
~----------+-------------+-------------+------------+------+----+---+----+--------+------+----+--~------~-+----~---------+-------------+
                                                                                                                                                             ~
~~~--------_+~~----------_+~~----------_4~~~--------~~~----~g~--+g~~g~--+~~------~g~                  ~g~--+g~~~~----~~~+O~6--_4~~~------_+~~----------_+~

-N~           0)              N                                                          _->.                                     0'1                        i~.



~~~--------_+~~----------_+~~----------_+-=~~--------~~~----~~~--+~~~~~--+~~------~~~----~~~--+~~~~~----r~~+~=---~~~------_+~=-----------_+i
-...J         -J              ...,.          _,            -J::::l          -.J   -J            -J          -J   ...,.       -J   -J        -J               ~

~             ~               ~              U:!           ~         ~      U:!   O!     ~      ~     ~     ~    U!      og
                                                                                                                         ~     U:!       ~              ~
rg~         _+g~----------_+g~----------_+=g----------~g~----rg~--+g=-~g~--+g~------rg~               rg~--+g~~g~--~rg~+=--_4=g~------_+g~----------_+1f
                                                                                                                                                             ~
=~~         _+~~----------_+~~----------_+·=~----------_r~~----rg~--+g=-_rg~--r~~------rg~----rg~--+g~~~~--~r~~+g=---~~~------_+~~----------_+~
                                                                                                                                                             ~
=~~         _+~~----------_+~~----------_+·=8----------_r~~----r~~--+~=-_r~~--r~~------r~~----r~~--+~~~~~----r~~+~=---~~~------_+~~----------_+~
                                                                                                                                                 ~
~            ~              ~              ~            ~      ~     ~~       ~        ~      ~    ~~         ~~       ~          ~
~O~---------+O~-----------+=~------------4=~~---------+~~----+~~--+=~--r~~--+~=-------+~~----r~~--+=~--r~~----r~~+=~~--r~~-------+=~----------~~
                                                                                                                                                 ~
§             §               §               §            §         §      §     §       §     §     §     §    §       §   s    §         §
                                                                                                                                                             .
                                                                                                                                                             ~.
~----------+_------------+_------------+_----------_+------+_--_+--_+----+_------_+------+_--_+--_+------~_+-----r--------_+-------------+~
                                                                                                                                                              ~
                                                                                                                                                             ~
~----------+_------------~------------_r~--------_+~----+_--_4~_+~--~------_+~----+=--_4~_+~----~~~--_+~------_4------------~
                                                                                                                                                             ~
                                                                                                                                                             ~. .
~C-----------+-C------------~C~----------~~~.----------+~=-----+~=---~~~.-+~=.---+~~~. ------+~=.-----+~C~~~C~+~=.-----+C=-~C~--~~=.--------~C~----------~
f             f               f              [             [[               [[            [     [     f I[               II [               f




                                                                                                                                                              -e

                                                                                                                                                             I
                                                                                                                                                                    -
          Case 3:12-cv-00036-NKM-JCH
                           o                  o
                                                                                                      Document 583-17
                           a  14375
                                              ~                 ~cc
                                              '"




o
o
                g      g    8      o
                                   o
                                              o
                                              o
                                                         o
                                                         o
                                                                o
                                                                o
                                                                                g         o
                                                                                          o
                                                                                                         g    g            g                  III
                                                                                                                                              g
o               <5     o    <5     o          o          <5     o               <5        <5             <5   <5           <5
                                                                                                                                              [
~~~------------~~------~~~+w-~-------+~~------~~~~-------+=~-----+-~-----4-~-----4~~~ ~~------------_+~----+_~----------~~------_4_~----__

~               i      ~~          ~          i          ~      ~      ~        i         ~              i ~               i       ~


                                                                                                                                              "{!
~------------_+----~~_+------_4--------_4--------_4------~----~-----+-----------+------------+----+-----------+-------+------~




tv                                            tv                                .,.,.~                        _~                   s-     I~.


"~~           _+~~----~~~~~~----_4-~~~------_+~~------_4~~~--~~~~----~~~----~~~          _+~~----------_+~~o~~~~~--------_+~~------~~~--~1r
~                      ~           ~                     ~      ~               ~         ~              ~    ~            ~       ~         ~
~               ~      ~   ~       U!         ~          ~      ~      ~o.._,   ~         ~              ~    ~            ~       '_',       ~
"g~------------~g~----rg~~g~----_+g~--------rg~------_4~g~--_4pg~--_4~----_Pg~---------tg~----------_+g~--~g~--------~g~------pg~--~~
~               N      P           N          ~                 ~o     ~        ~g        _g-            N    ~            _gN
"g~------------~g~----r~~~~~----_+~~--------rg~------_4~~~--_4~~~·--_4p~~--_4~----------~------------+g~--~~~--------~~----_4p~~--~~
                                                                                                                                              !
                                                                                                                                     ~
r~~------------~~~----F~~~~~----_+~~--------F~~------_4~~~--_4~~~--_4p~~--_4p~~          -t~~      _+~~--~g~--------~~~----_4p~~--~i
                                                                                                                                     ~
~               ~      ~~          ~         ~         ~      ~      ~      ~          ~             ~    ~           ~        ~     ~
"g~-------------+o~----~g~~g~-----4~g~-------+g~------~~O~----~~g~----~o~----~g~---------+o~"'------------~~g~--~O~---------+~~------~g~--~~
g               §      §g          §          §          §             §        g          §                  §            s        §         ~.
~--------------r_----_+--;_------_4----------r_--------~------~----~------r_----------+_------------;_----~----------+--------+----~~ '/;'

                                                                                                                                             ~
~--------------r_----_+~;_------_4~--------~--------;_----~~----~------r_----------+_------------+_--~~----------+--------+----~




                                                                                                                                              'tJ


                                                                                                                                              i
      Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 26 of 56 Pageid#:
                                                                                               14376




                                                                                                                                                          g
                                                                                                                                                          !
~f-------4-f------------~f---------+-f----------------~f--------------~f----+f------+f----4-f-------+--f-rf~--~f--------~f--------~f---------,f
~                 ~                             ~-t                  ~-;                 ~             ~    ~     ~     ~     ~-t ~     ~--t   ~     ~
-i
~
                   ~
                   ~                            g                     g
                                                                                         --i
                                                                                         g
                                                                                                       -;
                                                                                                       ~
                                                                                                            -;
                                                                                                            ~
                                                                                                                  --I
                                                                                                                  g     I
                                                                                                                        --i
                                                                                                                              [~g
                                                                                                                                   -t          --I
                                                                                                                                               g
                                                                                                                                                     -I
                                                                                                                                                     g
~                  ~                            ~                     ~                  ~             ~    ~     ~     @     ~~        ~      ~     ~



                                                                                                                                                               ,
                                                                                                                                                               I




o
o
                   o
                   o
                                                o
                                                o
                                                                      o
                                                                      o
                                                                                                       g    o
                                                                                                            o
                                                                                                                              g g       g      g
o                  o                            o                     o                                <5   o                 <5   <5   <5     <5




                                                                                                                                                          II
                                                                                                                                                          II



                                                                                                                                                               ~
~------~------------~--------_4----------------_+--------------_+----4_----_4----~------_4--_+----4_------_+--------+---------~
!'>                w                                                 V>                  o~            <0   '"                     '"                '"   ~
~~~----_4~g~----------~~~------_+~g~--------------+~~.------------_+g~--4=g~--_+~g~--~~~----_4~~~+g~--+=~------_+~~------+g~------_4[
                   f'\J                                              N                   N             m                s+                           N    ~O.
"'o~-    ~'~g'         ~         W                 ~'~o'           ~ ~Og       ~ ~           ~ ~ ~            ~        ~'g
~:~----~~~~----------~~~------_+~~~--------------+:.~------------_+~~--4=~.~--_4~~~--~~~----_4~~~+~~--+=~------_+~~------+~~------_4~
~                  ~                            ~                    ~                   ~             ~    ~     ~     ~     ~ ~       ~      ~     ~    ~
~g~----~~~~----------~g~------_4~g~--------------+g~------------_f~~--~g~--_4=g~--~g~----~=~~+~~--~g~~~----_f~~------+~~------_4~
                                                                                                                                                               ~
!'J               t.>                                                W                   ~O            <0   NNW                                                :t:
~~~----~~g~----------~~~------_4~g~--------------~--------------+g~--~g~--_4=g~--P~~----_4=~~+g~--~~~O~----_f~~------+g~------_4~
                                                                                                                                                               ~
~~~----~~~~----------~~~------_4~~~--------------+~~------------_f~~--~~~--_4=~~--p~~----_4=~~+~~--~g~o~----_f~~------+~~------_4~
                                                                                                                                                               ~
 ~      ~             ~         ~                ~              ~ ~         ~ ~         ~~ ~             ~        ~         f
~g~----~Po~----------~o~-------4~g~--------------~g--------------~g=---~~~--~~g~--Eo~----~P-g~+g=---~g~-----4~g~-----fg=-------~~
g                 §                             §                    §                   §             §    g     §     §     §    §    §      §     g         ~.~
~----~----------+_------~------------_+------------~--+_--~r_--b_----_+--~--+_----_+------+_------~ ".
                                                                                                                                                           ~
                                                                                                                                                           ~
~----~~--------~------~~----------~~--------~~--~--~=---~----~~~--~----~~----~------~
                Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 27 of 56 Page
                  ~    @  ~         @    ~  ~             i3                        iii' ~~~                                                                                                0                                                                                                                  0                             0

    ~
    0                  m            :;:
                                    ;;:;    '"
                                               14377
                                                ~         g        ~                If    i5" 3
                                                                                                                                                                                                                          <D
                                                                                                                                                                                                                                                                                                                                                                                                VI

                                                                                                                                                                                                                                                                                                                                                                                                 ~~Cl)

    ~
    0>
                            ~
                            0>
                                                        ~
                                                        0>
                                                                                   ~
                                                                                   0>
                                                                                                                                            0
                                                                                                                                            C;;                       ~
                                                                                                                                                                      0>
                                                                                                                                                                                            ~
                                                                                                                                                                                            0>
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                       0>
                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                             0>                                                ~                             ~
                                                                                                                                                                                                                                                                                                                                             0>
                                                                                                                                                                                                                                                                                                                                                                                                '5
                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                       &.::0
                                                                                                                                                                                                                                                                                                                                                                                                       C   III
                                                                                                                                                                                                                                                                                                                                                                                                 ","0
                                                                                                                                                                                                                                                                                                                                                                                                 ~ 2': 0
                                                                                                                                                                                                                                                                                                                                                                                                aa::l.
                                                                                                                                                                                                                                                                                                                                                                                    (J)         b'
                                                                                                                                                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                                                                                                                                    ~           g
                                                                                                                                                                                                                                                                                                                                                                                                 2.
                                                                                                                                                                                                                                                                                                                                                                                    ,..e
                                                                                                                                                                                                                                                                                                                                                                                                ~
    w
    ~
                            w
                            ~
                                                       ~
                                                       ::
                                                                                   ~
                                                                                   ::
                                                                                                                                            ~
                                                                                                                                            ::                        ~
                                                                                                                                                                                            ~
                                                                                                                                                                                            ::                         .~                                    .~                                                w
                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                                             w
                                                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                                                                                                                o

                                                                                                                                                                                                                                                                                                                                                                                   ...f
                                                                                                                                                                                                                       ....                                  ....                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                                                                                                :!l
    I
    0
    ~
    ,a
                            I

                            ~
                           ,a                        ,a
                                                       I

                                                       ~
                                                                                  I

                                                                                  ~
                                                                                 ,a                                                     ,a
                                                                                                                                            I

                                                                                                                                            ~                     ,a
                                                                                                                                                                      I

                                                                                                                                                                      ~                 ,a
                                                                                                                                                                                            I

                                                                                                                                                                                            ~
                                                                                                                                                                                                                       I

                                                                                                                                                                                                                       ~a                                 ,a
                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                             ~                                              ,a
                                                                                                                                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                          ,a
                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                    i:'
                                                                                                                                                                                                                                                                                                                                                                                    i           I[
    -i                      -i                         -i                         -i                                                        -i                        -i                    -i                         -i                                    -i                                                -i                          -i
    ~0                       ~                         ~0                         ~0                                                                                                                                                                                                                           ~0                          ~0                                                   [
                                                                                                                                                                      I~                                               [                                   [
                                                                                                                                                                                         ~I
     a.
                            0a.                         a.                         g-
                                                                                                                                            ~g-                                                                                                                                                                 c,                          a.
     0                       0                          0                                                                                                                                                                                                                                                       0                           0
     ~                      ~                           ~                          ~                                                         ~                                                                         ~                                   ~                                                ~                              ~                                                    o
                                                                                                                                                                                                                                                                                                                                                                                                *'~
                                                                                                                                                                                                                                                                                                                                                                                                [
                                                                                                                                                                                                                                                                                                                                                                                                g"
                                                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                                ~;.,
                                                                                                                                                                                                                                                                                                                                                                                    (J)
    <5                     <5                                                                                                                                                                                         s
    0
    <5
                           0
                           <5
                                                     0
                                                     0

                                                     0
                                                                                 0
                                                                                 0
                                                                                 0
                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                        <5
                                                                                                                                                                      ~
                                                                                                                                                                      0
                                                                                                                                                                                        0
                                                                                                                                                                                        0
                                                                                                                                                                                        0                             <5
                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                          <5
                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                    g

    if                     if                        if                          if                                                      ~
                                                                                                                                         -o                           if                if                            if                                  if                                                ~
                                                                                                                                                                                                                                                                                                            -u
                                                                                                                                                                                                                                                                                                            ,,_                           if
                                                                                                                                                                                                                                                                                                                                                                                    ":r~
                                                                                                                                                                                                                                                                                                                                                                                    <
                                                                                                                                                                                                                                                                                                                                                                                    !!.


    "~                     "~                        "~                          ~                                                      "~                            "~                "~                            "~                                  "~                                                ~                             "~
                                                                                                                                                                                                                                                                                                                                                                                   f.


                                                                                                                                                                                                                                                                                                                                                                                   ?l
                                                                                                                                                                                                                                                                                                                                                                                   If


                        ~                          0>
                                                   <>
                                                                              f>                                                                                  eo
                                                                                                                                                                  <>                                                  '"'"
                                                                                                                                                                                                                                                         w                                                  w                             .
                                                                                                                                                                                                                                                                                                                                          <>
                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                   I
is                      g:                         0                          g:
                                                                                                                                        '"
                                                                                                                                        0                         0                     is                            0                                  is                                                 '"
                                                                                                                                                                                                                                                                                                            0                             0                                        iI


....
                                                   m                          w                                                                                                                                    ~                                     ~                                                  ~                            ,w
;;:                    "'~                      ~                            ~                                                      ~~                            -~
                                                                                                                                                                                        ;;l                       ~g:                                    ~                                                 Z                              0
                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                   ~
<>                                                                                                                                                                                      <>                                                               <>
0
                       '"
                        0
                                                   0
                                                   0                          '"
                                                                              0                                                         g:                        is                    0                                                                0
                                                                                                                                                                                                                                                                                                            '"
                                                                                                                                                                                                                                                                                                            0                            is                                        ~
                                                                                                                                                                                                                                                                                                                                                                                   0
:::l                    ........                   ........                   ........                                                  ;;l                       ;;l                   ;;l                           :::l                               ........                                           ;;l                          ........                                  ~'

'"
<>                     '"
                       <>                          '"                         '"
                                                                              g                                                         <>                        <>                    <>                            '"
                                                                                                                                                                                                                      <>                                 '"                                                <>                            '"0
                                                                                                                                                                                                                                                                                                                                         <>                                        ?l
0                      0
                                                   0
                                                   0                                                                                    0                         0                     0                             0                                  is                                                0                                                                       If


<>
                       ~                        0>                           f>
                                                                                                                                     g;
                                                                                                                                                                  ~
                                                                                                                                                                  <>                    <>
                                                                                                                                                                                                                  w                                      w                                                 w                             .
                                                                                                                                                                                                                                                                                                                                         <>
                                                                                                                                                                                                                                                                                                                                                                                   ~<"
                                                                                                                                                                                                                                                                                                                                                                                   :I:
0
                       '"
                       0
                                                0
                                                0                            '"
                                                                             0                                                                                    0                     0
                                                                                                                                                                                                                  '"
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                           '"
                                                                                                                                                                                                                                                                                                           0                             0                                         iI

                                                                                                                                                                                                                                                                                                                                                                                   "~<
                                                                                                                                                                  "                 "                                                                                                                                                    "
0                      0                        0                            0                                                       0                                                                            0                                      0                                                 0
<>
0
                       <>
                       0
                                                <>
                                                0
                                                                             0
                                                                             0                                                      is                            0
                                                                                                                                                                  0
                                                                                                                                                                                    0
                                                                                                                                                                                    0
                                                                                                                                                                                                                  <>
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                         <>
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                           <>
                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                         0                                         ~
                                                                                                                                                                                                                                                                                                                                                                                   "       !1
                                                                                                                                                                                                                                                                                                                                                                                   ?l
                                                                                                                                                                                                                                                         "                                                 "
0                      0                       0                             0                                                      0                             0                 0                             0                                                                                                                      0
0
0                      is                      <>
                                               0
                                                                             <>
                                                                             0
                                                                                                                                    <>
                                                                                                                                    0
                                                                                                                                                                  <>
                                                                                                                                                                  0
                                                                                                                                                                                    0
                                                                                                                                                                                    0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                         <>
                                                                                                                                                                                                                                                                                                                                         0                                         If
                                                                             Ii:                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                  I
0                      0                        0                                                                                                                                       0                         0                                      0                                                 0                             0                                         (J)
                                                                                                                                                                                        0>                        0>                                     0>                                                0>                            0>

                                                                             g
0>                     0>                       0>
g                      g                        0                                                                                                                                       0                         0                                      g                                                 0                             0
                                                                                                                                                                                                                                                                                                                                                                                   <~'
0                      0
                                                g                                                                                    m                                                  0
                                                                                                                                                                                        0                         g                                      0                                                 g                             0
                                                                                                                                                                                                                                                                                                                                         0



                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                   ~'

                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                   5'
                                                                                                                                                                                                                                                                                                                                                                                   <0
                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                   11'

c                      c                       c                                                                                                                                    c                             c                                      c                                                 §'                            c                                         (J)

§:                     ~                       5-                            ~                                                      ~                             ~                 §:                            ~                                      ~                                                                               §:                                        it
                                                                                                                                                                  ~                                                                                                                                         "                                                                      ~
'"
a.
!:"U          (i"'-U
                       '"
                       a.                      ~
                                               ~I(")
                                                                             ~
                                                                             o9.2.(ill.!g-ugg:n
                                                                                                                                    '"
                                                                                                                                    a.
                                                                                                                                     ;00.0 g8~8;:;;'
                                                                                                                                                                  a.
                                                                                                                                                                                    '" '"
                                                                                                                                                                                    a.

                                                                                                                                                                                    g~~~ ?g.~1I.!C§7~.g~m
                                                                                                                                                                                                                  a.                                     [
                                                                                                                                                                                                                                                         a.OIl.!i'DfII~G>--i
                                                                                                                                                                                                                                                                                                           'a~2.8i/
                                                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                                                                                           a.
                                                                                                                                                                                                                                                                                                                    '"                   a.

                                                                                                                                                                                                                                                                                                                                                                                   i:'
                       ~[g.                                                                                                                                                                                                                                ° i1:::t ~ (i co                                           ~~~~~~~~t~[
tllH ~ t ~                                                                                                                          .2 ~ ii1                                                                                                     0       s.~-~
                                                                                                                                                                                                                                                         (ii"
                                               ~ 3" [
                                                                  ~~
                                                                             ~~"8tg                  ~~~§               ~~           ffi Q. ~ a~~a~.g                               §"8 :l".g                     g; ii-giil ~~ 0(") §~     !!."8
                                                                                                                                                                                                                                            ~ ~. c ;;-
                                                                                                                                                                                                                                                                     Q,~.g                                 gliH B ~@     ~~ ~~g~ g"~~                                              iI
                                                                                                                                                                                                                                                                                                           g ~"~ ~"l" *!~-~~[~"~~ ~3 .
                                                                         .gd"~Q,gra~~-'~                                                                                                                          ,           III
                                                                                                                                                                                                                                                         ~;:~o~~cBB"                                                                  ~
                                                                                                                                                                                                                              ~ =. _. (") is..5 .B 0
                                               "
                                                                                                                                     !<l.~.5 gg"~i~~                                                   ~~
                       ~~~                                        (I)!:!:
                                                                              W 0:<6 -g ~
                                                                             fII
                                                                   is..5 g.I~~oi[o~cB
                                                                                            1I 2-:              fII_~

                                                                                                                                                  ~:"., ~"UgQ,~"5.
                                                                                                                                     ~ ~ ~ a.$'g G> II.!
                                                                                                                                                                                    ~~"


                                                                                                                                                                                    §! ~ 0                                    ifg8Qoggo~
                                                                                                                                                                                                                                                         " 0     <. (i
                                                                                                                                                                                                                                                           ~~8$g~1I.!
                                                                                                                                                                                                                                                                         fII                   (\l   ~



                                                                                                                                                                                                                                                                                                           ~ ~ ~ f~"                           g ~ 0 @ ~" ~" ~
                 ;J.::= .g",;                                                                                                                                                             CD °                                5" g 3 ~ g a. § ~ §
         g§:~                                                                                                                                                                                                                                                                                                                            ? ~" ~ ~
                                                                   ~~ ~3"~~ ;:fi:~~;                                                                                                ~ a-u'i""a.
         CD ~
                        ~. ~                                       ;;~ ",og:""~IIliiil8iS.                                                        a~   :r(ia.:I~f1)
                                                                                                                                                                                    s: ~ ~ ~                                  <0.3"88<!!~IIli:r                     ~~()~~~~                                                             gg-~ ~~ §:~:::: ~                VI~"

        ~~H
                                                                                                                                                                                                                                                                    ~~~~~a= ~ag;~"
                                                                                                                                                                                                                                                                               ~ ~!! -=- CD a g arE" 9.:~
                                                                          o~~g:;J.~ ;:l!                                                          0;;- ~-g~~cg~"                                                              8~~";J.~g9~g-                         ~;;g~II.!~~                                                                        (5"    iii           !:!:

         ~~      ~}
                       ~Gl-
                               ~                                  ~_ ~0" ''''is.~'''~ "",E'(")~                                                   (")         ,


                                                                                                                                                 ~ 8 ~"g" ~ ~ ~ ~
                                                                                                                                                  VI- ~
                                                                                                                                                                  <ii1CD_-'-        ~ a;H                                     S',E£.~d»g-:~
                                                                                                                                                                                                                              ~ a ° 0 (i ~"g- ~ ~"
                                                                                                                                                                                                                                                                    _. -,E' 0 -,8  ~! ~~~~~~a~a.~
                                                                                                                                                                                                                                                                                                                                                    ~~~f~~~~~   ~
                       ~~"
                       a::!l:::
        "8~iP ~'.5 0                                               0"
                                                                   ;00        ~ ~ ~~?J~a~~:
                                                                                          7 ~ a                                                  ~ is. 92.~a.2:g                    ~~~~a                                    "8~an'g~o-:--::T                       g·~&a~~. §                             ~~2,¥g
        ~ ~ ~ 8 fII --.III ;U
                           -
                                                                  g:<         (D" 5" :;:             II.!   ~   ~

                                                                                                                                                 h
                                                                                                                                                                                    .            0     i'D
                                                                                                                                                                                                                             ~2{~Q,<5"g;g                           00 (i          II.!   C    ;:0:- C     ~ ii1g.~:1 :::t                          ~8~il~i~~@8
         5" a. 0;'     ~

                       h'&
                                   ;:    III
                                                              § 8
                                                                              ~a.~a.5::::~aO
                                                                                         a.~~<g~~~
                                                                                                                                                                  gg.r;~~£'                      ~ ~ '8                      ~g'~~~g~~§                             ~g~" B_ ~                  ~     £"
                                                                                                                                                                                                                                                                                                           =;::g()n;t                                CD()      -
                                                                                                                                                                                                                                                                                                                                                    -<o~O;a.(;;~giil uoCDo"2g

                                                                                                =_-. l?~ ~"~
        ~ [~~                                                                                                                                    III    III
                                                                                                                                                                  Qg~-&-eg"                      a iil!!!"                                                                                                 9o.5~.g ~
        "8~;uCD
                                                              is.(")
                                                                                         I .!        §-o~a                                                        91~»og~                        ;0 <.5                      "o~~~    "8,.-"                        ~"~~~.~ ng"                            8g,a~o                                   a3a£o..cg';II.!:I!!_
                                                                                                                                                                                                                                                                                                                                                          g s" ~~? ~f ~ g. a
         ~-g ~ ~                   [~                         '
                                                              <Ill
                                                                  I
                                                                   ~ 0";; 7 !:
                                                              »1:- ~~~iJ:)~8~~                                  lit   <0   :;::0;                ~~               :x:;;1(11-3
                                                                                                                                                                  3~~a:3~
                                                                                                                                                                                                 .llgg
                                                                                                                                                                                                 Ii (") c
                                                                                                                                                                                                                             ~b'(i;J.~~~~~                          ~ iiJ 00" § 0"                   fII
                                                                                                                                                                                                                                                                                                           ~~~90~
                                                                                                                                                                                                                                                                                                                                                     <~2.oai":-':'"a~2.Q.I
                                                                                                                                                 Ii~[~_g:~"[                                                                 ~3~!:?~oiil~                           CD~g~O~~                               '3. i-8 ~ ~
                                   III   .,
                                                                                                                                                                                                                                                                                                                                                     o(ifllo!!lga.II.!~a.
         ~~~~  H                                              [~                         2.<;r~~~~i5                                                              ~;;x: a~"-U                    !:iCDa
                                                                                                                                                                                                 :is.~''
                                                                                                                                                                                                     ~~                      ~,~~iiig:,""8Q                         ~"~(1)OgOCD
                                                                                                                                                                                                                                                                                                            :::Ii ~ ~ .,"Ill~                       gtg ~ ~ s~"~"g"~ g
         aO;uo 8~                                             ~

                                                              ~~
                                                                       III
                                                                                           8~ Oil.! $ g 0 ~
                                                                                         i51                                                      ',,-
                                                                                                                                                 0"
                                                                                                                                                                                                                             ??~.-::::::g ~~~
                                                                                                                                                                                                                             g::Ti..n?J@~=4;;a(i
                                                                                                                                                                                                                                                                     5'5'~~8~~
                                                                                                                                                                                                                                                                    "& ~ 0:: !!? c iii":l                                                           ~ Q,_ g" II.! ~ g -go g- ~
         ~[G>~                      3 g                                                  ~(")"8Q.;;;~o"O                                         g ~                                             III   "0 ~
                                                                                                                                                                                                                                                                                                           ~"--8  H                                 !I~ 6 ~ § a. 2. [ffilO
         oil!!!!.
         ~tDl~
                                   3c ~0                      _9
                                                              iil ~                      o~g8~.g~:g~                                                  -=-~(iI~a~
                                                                                                                                                 ~ ~ g. a a.CD ~~~ CD-     ~   (0
                                                                                                                                                                                                 :on
                                                                                                                                                                                                 ~ a ~                       ~~$~~~~~'g                             ~ g~" ~ [~{                            g~:I£?                                   *"C§$I.a~g-~~~

                                                                                                                                                                                                                                                                    r~~" it ~ ~
                                                                                                                                                                                                                             3.-g~"'iifiS..ll;:Q.                   .5 ~.      <   b ~ 0 iii               ~~~~g
         3 ,~
        "l?
               i-f
               ~ ;:
                                                              ;!~
                                                              ~~
                                                                                      ~~I1.!§§.~a~.~

                                                                                      ~g>p~iiij
                                                                                         ~ <~'< 0-
                                                                                                                           ~
                                                                                                                                                 3.~
                                                                                                                                                   ::: ~rE"I?;J.
                                                                                                                                                        ,E                 g
                                                                                                                                                                                                 °
                                                                                                                                                                                                 ?
                                                                                                                                                                                                       0"
                                                                                                                                                                                                       :I 0
                                                                                                                                                                                                             CD              ;oU"".5--li~.5
                                                                                                                                                                                                                             ~og~2.8=!:i:r
                                                                                                                                                                                                                             fII     ~;:o                           ~          ~          .5
                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                                     ~-.~~
                                                                                                                                                                                                                                                                                                                             (J)":--:'



                                                                                                                                                                                                                                                                                                                             ~~
                                                                                                                                                                                                                                                                                                                                                    Q)Oa.CDII.!
                                                                                                                                                                                                                                                                                                                                                    a.~~~~
                                                                                                                                                                                                                                                                                                                                                             rEo
                                                                                                                                                                                                                                                                                                                                                                 g0ID"I
                                                                                                                                                                                                                                                                                                                                                                    ~g;:l~
                                                                                                                                                                                                                                                                                                                                                                    ~0      5
                i:J                                                                                                                                                                                                          u;      0-5                                                                                                                     g
~                                              ~                                                                                    ~                             ~                 ~                                                                                                                      ~                                                                       "0


~                      ~
                       0>
                                               0
                                               C;;                           ~
                                                                             0>
                                                                                                                                    0
                                                                                                                                    C;;                           ~                 ~                             ~                                      ~
                                                                                                                                                                                                                                                         0>                                                ~
                                                                                                                                                                                                                                                                                                                                         ~C;;                                      .
                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                   c.
           Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 28 of 56 Pageid#:
                                                                     14378




o
o                 §           o
                              o
                                                            o
                                                            o                       g      o
                                                                                           o               g                  g
                                                                                                                                             i
o                 o           o                             o                       s      o               ;:;                ;:;
                                                                                                                                             [
~--------------_4~----------+_------------+---------------+------------------4~---r------r--------r------r------r--+--------+-----------4
                                                                                                                                             W
                                                                                                                                             ~.
                                                                                                                                             g




~--------------_4------------r-------------+_--------------+_----------------_4----_r------r_------_r------~----_r--+--------+----------_4
                                                                                                                                             i
~                W            o~            OWo             ONO                N           o~              ·o~o   0
                                                                                                                                             i
                                                                                                                                             Z
~~~--------------~g~--------~~~.----------~~------------~~----------------~g~~~~~----~~~.----~~~~--~~----~~~+g~------~g~--------_4~




                                                                                                                                       ~
                  W                         Wg             NO'O              N                          "'g    "                       Z
~~~--------------+g~--------~~~~----------~~------------~~----------------~g~_4~~~--~~~~----_4~~~--_4~----~~~+g~------~g~--------_4~
                                                                                                                                       ~
~~~--------------+~~--------~~~~----------~~~------------~~~----------------~~~_4~~~----~~~----_4~~~--_4~~~--~~g~+~~------~~~--------_4~
         Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 29 of 56 Pageid#:
                                                                                                      14379




                                                                                                                                                           ~
                                                                                                                                                           ~
~I--------------------~I-------------+I----~I------------------------~I------------------~I------------------~I------~-I--------------~~
   ~                                                 ~                              ~           ~                 ~         ~      ~             ~         11
  ~                                              ~                               ~           ~                 ~        ~         ~              ~
   ~                                                 [[                                         I               ~        [         [[
   -i                                                --i                            --t         --t               --i       --i    -i-i



   ~                                                 a;                                         ~              ~         ~         ~             ~



  g                                                  o
                                                     o                           g            s;:;             g         g         s;:;
  s                                                  o                           ;:;                           ;:;       ;:;




                                                                                                                                                           'l1
                                                                                                                                If
~------------------_+------------_+----,_------------------------_+------------------,_------------------+_-------r--------------~
pl                                               ~o;:;                                      !='>g             en        A         (,.ol          (,.U
                                                                                                                                                           t
                                                                                                                                                           :t
~~~------------------+~~'----------_+8~--~------------------------_+~~----------------~~------                                    ~~~------~~~------------4a
                                                                                                                                                 eo        ~,

                                                                                                                                  z              ~
Ul                                                                              -...J       ())               01        (,.U      ""


~§                                              ~O                              ~           ~                 ~         ~                                  CQ


~~~------------------~~--'----------_+8----~g------------------------_+~------------------~0------------------~~--------~~--------------4~
.....,                                                                          .....,      ......            .....,    -....I    -....J......             ~

~                                                ~oo                            ~           ~oo               ~         ~         ~              ~         r1
~0~------------------~------------+0=---4=~----------------------_+0=-----------------4=0~--------                                ~0~------~0~------------~1f
                                                                                                                                                           ~
~~~------------------~~~----------_+g=---4=8~----------------------_+~=-----------------4=~~----                                  ~~~------~~~------------~~
                                                                                                                                                         ~
0g                                               0                              0           0                 0         60        ~              bo        '"
~------------------_r8~----------_+8=---4=8~----------------------_+8~----------------4=~----------                               ~g~------~------------~a
                                                                                                                                                         ~
~                                               ~                               ~           ~                 ~         ~         ~
~o~------------------+o=------------+~o--~~o~-----------------------+~o------------------~o~----------------+o~------~o~------------~~           ~         i
())                                              en                             co          ())               (XI       CD        ~              en        tt
8                                  g g           §                §                  §                   s       §               ~.
                                                                                                                                 ~
~------------------_+------------_+----,_------------------------_+------------------_r------------------+_-------+--------------~~
                                                                                                                                                           ~
~------------------_+~----------_+~--_r~----------------------_+~----------------_r~----------------~-------+~------------~




                                               I~
            Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 30 of 56 Pageid#:
                                                            o

                                                                                                                 14380
                                                            i
                                                            a>




                                                                                                                                                     »
                                                                                                                                                     g
                                                                                                                                                     3
                                                                                                                                                     ~
~----------------_+----~--+_------~--~----_4--------+_--------~--+---------~--------------~------~----~------~------------------~



                                                                                                                                                     ,

                                                                                                                                                     ,


g                          o
                           o
                                                                  g             o
                                                                                o              g       o
                                                                                                       o    §                   o
                                                                                                                                o    g     o
                                                                                                                                           o
;0;                        o                                      ;0;           o              ;0;     o    o                   o    ;0;   o



-o

i


                                                                                                                                                     "{?
~---------------+----~-+------~--+-----+-------+-------~--~--------+-------------+-----4-----~-----+----------------~~
                                                                                                                                                  ~
~~~----------------~0=6--_4;~~+~=-------rg~~~~--_4;~~----_4=~--------_+g~~g~------_+~=-------------_+~~----+g=-----+~=-----+~=-------------------"[
cc                                         '"                                                  I'\.)                     {1\    en              ~    0

g                ~o   ~ ~o       ~ ~o     ~       ~        ~ ~          ~o           ~o     ~     ~      ~                  ~
~g~----------------~--~~~~~------~g~4=~--~~~~----_4~~~------_fg~4=g~------_f~------ ~~----~g~----~~~----~g~------------------"a
~                                   ~                       ~ ~                                ~       ~ ~               ~      ~          ~    ~    ~
~~~----------------~~~--4=~~~~~------~~~4=~~--_4~~~----_40~~~------~~~4=~~------_f~~------------~~~----~~~----~~~----~~~------------------"i
                                                                                                                                                     ~
..                         N   g           (".l                                ~o              (.,)                      ;--l   CD         ~o   '"   :r
~g~----------------~--_4~~~~g~------~g~~~~--_4~~~'----_4~~--------~g~4=g~------_fg~------------~g~----~g~----~~~'----~g~------------------"~
                                                                                                                                                     ~
~~~----------------~~~--4=~~~~~------~~~~~~--_4~~~----_+~~--------~~~4=~~------_f~~------------~~~----~~~----~~~----~~~------------------"~
                                                                                                                                     ~
~                  ~    ~~          ~~        ~       ~         ~~            ~              ~     ~      ~      ~                   ~
~g~----------------~g~~~g~~g~------~go~~g~--~~g~-----4~g~-------fg~-P-g~------_fg~-------------fg~----+g~----~g-----f=g-------------------+w
go                         0s       0   8 80                s 0s               0s              0s      og   og           og     08
                                                                                                                                     s
                                                                                                                                     a
                                                                                                                                           s
                                                                                                                                           0    80   ~
                                                                                                                                                     ~
                                                                                                                                                     (Ii'
~----------------_+----~--+_------_+--~----_4--------~--------_+--~--------_+--------------_+------+_-----+------+--------------------4
                                                                                                                                                     j
~----------------_f----~--+_------_+--+_----_4--------+_--------_+--~--------_f--------------_+------+_----_f------+_-------------------4
             Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 31 of 56 Pageid#:
                                             14381




o
o             g           g     o
                                o    g
                                     <5
                                                        o
                                                        o
                                                                      o
                                                                      o
                                                                      <5
                                                                             g
                                                                             <5
                                                                                              g
                                                                                              <5
                                                                                                                     o
                                                                                                                     o
                                                                                                                     o
                                                                                                                           g
                                                                                                                           <5
                                                                                                                                  g
                                                                                                                                  <5
                                                                                                                                            g
<5            <5          <5    o                       o


~ __-+        +-      ~         +-__-+                ~------------~------~------------~~--------------------~----+_----_+--------_4
                                                                                                                                            [
                                                                                                                                            i
                                                                                                                                            ~
                                                                                                                                            "




                                                                                                                                            :J
~--4-----~--------+----r---4------------------4------------+-----+-------------4--------------------~--4-----~------~~
                                                                             ~                                            ~.                ~
                                                                      O      O
'"   ·o!"·                -.j        ~                  0"'"0                                 o~                     ~    ."      o~        X
~g~--~~~'----~~~------_4~g~--~~~--+~~------------------4=~----------~g~--~~g~------------~~~'------------------_4~~~--rg~----r~~'------~~




                                                                                                                                            ~
~~~--~~~----~~~-------+=~~--~~~--~~~------------------~~~----------~~~--~~~~------------~~~-------------------+=~~--~~~----~~~-------+~
                                                                                                                                 ~
o    0g       0       O!='g     =                  9g           0      0              0                    9g              0g    :J
                                                                                                                                  0

~g~--~-----+g~--------Eg~--+=--_+~g~------------------~------------Eg~----~g~-------------fg~--------------------~---+=-----+g=--------4~
gg   sg       gs       s~       s~   o~
                                                        s~            ~
                                                                      s      o§               ~
                                                                                              s                      s§    ~s     o§        ~
                                                                                                                                            ..-;'
~ __-+       +-       _+----+---_4--------------------~------------_+------+---------------+---------------------_+----+------+---------4~

                                                                                                                                            ~
~--~----~------~--4=--~~--------------~--------_+~--~~--------_4=_----------------~--~--~~----~
         Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 32 of 56 Pageid#:
                                                                                            14382




o
                  s                     o
                                        o
                                                                     g     o
                                                                           o        g            o
                                                                                                 o      g            g                       o
                                                                                                                                             o                       ~:0
o
o                 o                     o                            o     o        o            o      s            s                       o
                                                                                                                                                                     r;
~               +-                     +-         -+            -4        -+       ~         ~          +-      4-         -----+---------4--------+_~~
                                                                                                                                                                     ~
                                                                                                                                                                ~

                                                                                                                                                                I
                                                                                                                                                                II



                                                                                                                                                                     ?l
~----------+------------+------~--------~--+-----+-----~----+--------+---------------------+--------+-----~---~
                                                                                                                                                                     o
                                                                                                                                                                [<5.
                                                                                    N                                            w
                                        N                                                                                                              '"            :z:
                 '"is                   is                                          is                                           is                    g             iii




                                                                                                                                                                     ~<
W                "'g                    tv!'l                              ~!'>                  ~O                  ~           W           ~O        "'g:Z:
~is~----------_f~------------_fis~------~~~------~~~~--~o~----~g~----~~~~·--~is~---- __~~~~-----------------------fis~------~~~~·----~~~~
                                                                                                                                                                     ~
"~~----------~~~~------------+~~------+~~--------~~~--+~~----+~~------~~~--+~~--------~~~----------------------~~~--------~~~----~~~~~
                                                                                                                                                                     ~
~              ~               ~        ~         ~ ~          ~        ~ ~             ~                         ~          ~        ~i
.~=-----------~~o--------------+~=-------~~=---------~~~--+~=-----+~=-------+~~--+~=---------~o~-----------------------+o=---------+~~----~~o~~
§              §              §        §          s §         §       §     §         §                         §          §       §~.
~------------+---------------+--------+--------~~---+------+--------+----+----------+------------------------_+----------~------4_~~ 1:
                                                                                                                                                                ~
                                                                                                                                                                ~
                                                                                                                                                                ~.~

§:
[
                  §:
                  [
                                        §:
                                        ~
                                                    ~
                                                    [
                                                                     'J



                                                                     [[
                                                                           ~        §:
                                                                                    [
                                                                                                 ....
                                                                                                 ~
                                                                                                        §:...
                                                                                                        [[
                                                                                                                                  §:
                                                                                                                                  [~[
                                                                                                                                              5-        §:,
~c=------------+c=--------------+c=-------~~_~.--------~~_~.---+c=-----~c=-------~~_~.---+c=-------~~~_~.------------------------+c=---------~c~----~~c~~
                 Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 33 of 56 Pageid#:
                                                                         14383




 w                                w                          cc     w      w      w
 """"                             """"                       """"   """"   """"   """"
 ""                               ""                         ""     ""     ""     ""




                                                                                                                                            Ii
                                                                                                                                                 I
                                                                                                                                            'I




o
o
        a a
        00
                  0
                  0
                                  o
                                  o
                                                             o
                                                             o
                                                                    o
                                                                    o      ~o     ~o     ~o
                                                                                                               o
                                                                                                               o
                                                                                                                          o
                                                                                                                          o        g             (JI

                                                                                                                                                 g
o       00        0               o                          o      o                                          o          o        <5
                                                                                                                                                 ID<
                                                                                                                                                 a




~-+-+--4_------------4_--+--------+--------~r_------4_----~------4_------_+------4_--------------------_+----------r-------4-------~
                                                                                                                                             ~
                                                                                                                                            o
                                                                                  ~                                                         ~.
~ ~m ~                   ~8                       ~8           ~8     9      ~                                 N                             ~
~8~~g+g=-~~~----------~g~~------_+g=---------~g~----~~--_+g~------~------~~----~~g~                          ~~g--------_+~=-------~~~----~~
rn      (J1 A.                                              (1)            W      V.     w                                                  0


~~~~-~~+i=-~~------------_r~--~--~------_+~----------r~------~r~----~~--------r~-- ~-!----~r~--------------------~r~--------_+~--------~~------~t
~ ~~ ~                         ~ ~        ~         ~       ~       ~      ~      ~      ~                     ~          ~        ~        ~~
rg~~g+g--~8------------_r8--~o-o------_+8----------r8------~r8----~8--------r8------~-8----~r8--------------------~rg--------_+g--------~g~----~~




                                                                                                                                            ~<
~ gg ~                 ~ ~          ~         ~      ~ ~          ~        ~      ~                      ~         ~        ~        ~
~~--~~rl--~~------------~!--+~~------r~~------~r!~----~~!----r!~----~r!~-----;~!----_;~~---------------------;-!---------+~~------r~-------,~
r_-+-+--4_------------4_--+--------+--------~r_------4_----~------4_------_+------4_--------------------_+----------+-------4-------~~
                                                                                                                                            ~

~_+~~4_~----------_r~~-------+~--------~------4_~--~------_r~----~~----4_~--------------------~--------~-------+~----_4
                                                                                                                                            ;
           Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 34 of 56 Pageid#:
                                           14384




                o
                o
                          o
                          o
                                   g            o
                                                o
                                                                      g                                            g g                g
                o         <>       <>           s                     <>                                           <5           <5    s




                                                                                                                                                  ~
~--------4_------_+------+_-----+------4_------------------~~----------+_~~------4_----~----~--+_------------------_+----------4
                                                                                                                                                 Il?
 N              ~         9        w            ~        ~            ~                             ~N                          ~     N          ~

~g~------_4~g~-----f~~----+g~----+~~
                                  ----_4~g~----------------~~g~--------_fg~~~~----_4~~~~~g~g~--~g~+g~------------------4=~~------~~
                                     .

 i              i         ~        ~   io       ~          ~o         ~ ~o      ~
~g~------_+~g~----_+~~----+g~----+~~----~~----------------~~----------+g~~~----_+~~~
                                                                                     ~~     ~ ~                     ~         ~
                                                                                   __~o~o~--~g~+g~------------------~~~------~a
 -J             -.J                ......       -J       ......                               -J                   ......       -J    ......     ~

 ~         ~       ~      ~      ~      ~                    ~           ~ ~        ~   ~~     ~ ~                    ~         ~
~g~------_+g~------+g~----+g~----+g~----+g~------------------~g~--------_+g~~g~----_+~g~~~g~g~~~o~+g~------------------~g~------~~


                                                                                                                                                 ~<
~~~------_+~~------+~~----+~~----+~~----+~~------------------~~~--------_+~~~~~----_+·~8--~~8~8~~~~~+~~------------------~~~------~i
                                                                                                                                ~
~~~-------+~~~-----+~~----+~~----~~-----+~~~------------------~~~---------+~~~~~-----+~~~--~~~~~--~~~~~~-----------------+~~~------~~
 8    00   o~       gg     g~    ~o      g~                  g~          §g g~       g~   ~§ o~ g~  00
                                                                                                                        o§:        i             .
~--------4_------_+------+_----_+------4_--------------------~----------+_~~------4_----~----~--4_------------------_+----------4~
                                                                                                                                                 ~




L-          ~         ~        ~            ~        ~            ~        ~   __   L_   _L        ~L_   __   _L    __      ~        L_        ~,_
              Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 35 of 56 Page
                                            14385




g                       g    o
                             o
                                                o
                                                o
                                                      o
                                                      o             g            g g              o
                                                                                                  o     g            ~~
                                                                                                                     00         g              o
                                                                                                                                               o
;:;                     s    o                  o     o             ;:;          ;:;    s         o     ;:;          00         ;:;            o



                                                      -u     -c            -o           -o        -o                 ."."                      -o

                                                      i i                  i            i         i                  ii                        i



                                                                                                                                                            'l1
~--4---------------+--+-------+----~----+---~--~----+-------+--+----~----+-------+---~+-------+-----------~------__4g
       ~                ONO                                  O~   O~                       O~            ~    WN        m             N        ~
~~~ __~~~              -r~+~~       ~~~__+o=o       -+=g~~~-~' __~-~' __+~=o    -+g~-r~~--~~-~,--~~~------~~~--~g~g~----~~g~----------~g~-------4~
      (.0,)                                                                            _......                       I'VlO      N              <0           0

~    ~                  ~g   ~       ~o~        ~     ~      ~      ~      ~     ~     ~          ~o   ~       ~    ~~          8             ~             ~.
~~~__~o~               ~~+~~------~-~,--+g~----~g~~~~~--~~~--+g~------+g~~~~ __~~-~, __~~~                     ~~~__+g~g~----~~g~----------~g~------~~
~     ~                 ~ ~          ~          ~     ~      ~      ~      ~     ~ ~              ~    ~       ~.    ~~         ~              ~            ~
 ~    ~               ~ ~            ~    ~       ~    ~    ~    ~       ~ ~      ~    oo~    ~,~~            ~            ~         ~
~g~--+g~--------------~g~+g~'-------+g=---~g~--_+~g~--~g~--+g~--~g~----_fg~~g~----~g~--~------~g~--+g~g~------~g~----------~g~-------+g



                                                                                                                                                            ~
0g    0                0 ~g      0    ~     0    ~g   0    0       0 0      Pg   ~g                            0     00         0              Pg           ~
~ __-+g~              ~g~~-------+g~--~g~--_+~g~--~---+g~--~g~----_fg~~g~----~---+~                            ~g~__+g~g~------~g~----------~~------_+a
                                                                                                                                                            ~
~ ~                     ~ ~          ~ ~         ~ ~ ~ ~                   ~ ~         ~ ~             ~ 88              ~             ~
~~~--+~~--------------~o~~o~o~-----fo~--~~g~--~~O~--~O~--~~g---+~~~-----+~~g~~~o~----~ooo~~--~~-------+~~--~o+o~------~~~-----------+o~------~~
                                                                                                                                                ~
§
~ __-+
      g                 I
                      ~ __4-       -+
                                     I     4-
                                                      I I
                                                    -+~ __ -+     +-__-+
                                                                           §
                                                                                4-__~
                                                                                        0
                                                                                                 -+
                                                                                                       §
                                                                                                       +-
                                                                                                               §
                                                                                                              -+
                                                                                                                     II         §              I
                                                                                                                    4-+-__-----+-------------+---------+~
                                                                                                                                                            I
                                                                                                                                                            1:
                                                                                                                                                            ~




                                                                                                                                                            "0

                                                                                                                                                            ~c.
           Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 36 of 56 Pageid#:
                                                                                         o
                                                                     14386
                                                                                         I
                                                                                         ce




     g            g        g      o
                                  o                               §        o
                                                                           o       g     o
                                                                                         o       g
     ;:;          ;:;      ;:;    ;:;                             o        o       ;:;   o       ;:;




~--_+--------~~------4_----~--------------~--------------~--------+_----~-----r------~----------+_---------r----r---_+---r----_,
                                                                                                                                             i




                                                                                                                                             ~
~    ~o           V>       IV     ~               W               co       Gl            ~       :--Jg      (J)        ""!"-       ~g   ~o   :I:
~~~--~~~.------_4~g~----~g~----~g~------------~~~------------~g~----_+g~----+g~--4=g~----~~--------~g~------~~g~--~~~--~~~~~.--_,~
                                                                                                                                           ~
a    0            0        0    go                0               0    6       0  go
                                                                                   0             0          0          =  go       0    0  Ii.'
~g~--+g~--------~g~----~~g~--~~------------~~g~------------4=g~----~~----4=g~--~--             4=g~------_+g~--------~g~--~--~·~g--~g~--~a
                                                                                                                                             i!'<
o     go        goo                               0           6       0    0       0     0       0          0          0       0   ~    0    "{/

~g~--~--------~O~----_4~g~--~~g~------------4=g~------------4=~----~~g~--~~g~--~g~----_4~g~------_+g~--------~g~--~g~--+g~~g~--~~
g    g            s        g      ~               g               s        g       g     g       s          g          s       g   gg        :
g    g            §        §      §               §               §        §       §     §       §          §          §       §   §    §
                                                                                                                                             .
                                                                                                                                             ~.
~--_+--------~~------4_----~~------------~--------------~--------4_----~----_r------~----------+_--------_r----+_--~--_r----~~
                                                                                                                                             ~
~--_+--------~~           4_----_4--------------_4--------------_4--------+_----~----_r~----_4----------+_--------_r----+---_+--_r----~
       Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 37 of 56 Pageid#:
       I
       0>
                                                                                                     14387




       I        I       I                                                                      I             I                                      I

       ~
      ,a.
                 ~
                ,a.
                         ~
                        ,a.
                                                                                                ~
                                                                                               ,a.
                                                                                                              ~
                                                                                                             ,a.
                                                                                                                                                    ~
                                                                                                                                                   ,a.
       -<       -<      -<                                                                     -<            -<                                     -<
       ffi                                                                                                                                          ffi
       o
       g-
       O!
                [
                g-
                O!
                        f
                        O!
                                                                                               I
                                                                                               O!
                                                                                                             ~g-
                                                                                                             O!
                                                                                                                                                    o
                                                                                                                                                    g-
                                                                                                                                                    O!
                                                                                                                                                          II

                                                                                                                                                          Ii
                                                                                                                                                          II

                                                                                                                                                          !I


                a
                a
                        a
                        a
                                    a
                                    a           g                             a
                                                                              a
                                                                                          a
                                                                                          a    g                   g    g       a
                                                                                                                                a
                                                                                                                                        a a
                                                                                                                                        a a
                                                                                                                                                   a
                                                                                                                                                   a
                a       a           a           <>                            a           <>   <>                  (5   <5      a       a a        a




                                                                                                                                                               ,


                                                                                                                                                             'l1
                                                                                                                                                             $
~--_+----+_--_4~----4-------~--_+------+_--_4----------+_----_+--------------_+----------------4---+-------_+------+_~----~----_4
                                                                                                                                                          ~
r~~--+~=---~g~--rg~----rg~----rg~--+g=-----+g=---_rg~------_+~=-----+~=-------------_+~=---------------_rg~~~------_+~=-----+~=r~~----+~~--__,[
                                                                                               W                        (Jl     (.oJ    W    (/l   .,..   I~
~     ~        ~       ~           ~           ~         ~           ~        ~           ~    ~             ~     ~ ~         ~       ~~          ~      ~
~~~--+~----~g----~g------~g------~g----+g------+g----_rg--------_+~------+~------------ ___+g-----------------rg--+_o------_+g------+g-+~------~g----__1~
                                                                                                                                                             o
~     ~        ~       ~           ~           ~        ~           ~         ~o          ~    ~             ~     ~    ~       ~       ~~         ~      ~.
~g----+g----+_g----~g------~g------rg----+g------+g----_r--------_+g------+g--------------_+g-----------------rg--+_g------_+g------+g-+g------~g----__1~
o     eo.:>.                                                                                                 ~          -J      (J'I    Am         m
                                                                                                                                                             ~
                                                                                                                                                             ::I:
~~~--+o~--+_g----~g------~g------rg----+g------+g----_rg--------_+~------+~--------------_+g-----------------rg--+_~------_+g------+g-+~------~g----__1~
                                                                                                                                                          ~<
o     6    0   'o~     6    0      ?           0        0           0         0           0    0                   0    0       0       00         000    ~
~g~--+_--~----_r------~g------~g----+g------+g----~g--------_+g------+g--------------_+-----------------rg--+g-.              _+g------+g-rg------+-----~a
                                                                                                                                                          ~
  6  60 go      0      0      0    0      60 go           go      go             go                go go       0      00       0     ~
~o~--~--_+~---rg~--_4~g~----rg~--+g=-----~--_4~--------~----_+=-------------_+~---------------r~+=------_+g=-----+g~g~----+g=---__,$
 §O ~og ~a ~a          §o     o~   o~     ooo~ ~g         ~a     ~a              ~a                800 ~a      ~
                                                                                                               a
                                                                                                                      ~~
                                                                                                                      00
                                                                                                                               ~
                                                                                                                               a     ~
                                                                                                                                                          i.
~--_+----+_--_4------4-------~--_+------+_--_4----------+_----_+--------------_+----------------~--+_------_+------+-r_----_+----_4~
                                                                                                                                                          j
~--_+----4-----r_----~------~--_+~----~--_4~--------~----_+~------------_+~--------------_+~~------_+~----~~----_+~--__,
      Case 3:12-cv-00036-NKM-JCH
                      o  o
                                 Document
                                     o
                                          583-17 Filed 06/12/19 Page 38 of 56 Pageid#:
                                     a 14388
                     ~
                     <D
                                       ~
                                       <D
                                                                   ~
                                                                   <D




                                s;:;             o
                                                 o
                                                                                        o
                                                                                        o
                                                                                        o
                                                 o




                                                                                                                                              II




                                                                                                                                               :J
~--------------+--------+-----+------+-----+--------+------~------~----+-----+------+--+--------+----------~~
                                                                                                                                                   o
•                               NON                                          •          0            w        ~00                             •
~g~                 +~~      ~~g~----~~~----~~~~--~~~~------_+~=-------+g=-------~~~~
                                                                                   __~g~            ~g~      ~_+o~~--------~~~----------~~
W                    '"                                 N          IV        W                       N                                             0


p~~----------------~~=-------~p~~----p~~----~~~~--~p~~------_+~~------~~=-------~p~~ __~~=-----~~=-------p~~+~~--------~~=-----------~t
so                   to         (,0    (()       co     <D         1.0       <D         0)   cc      ?l       -J"            ...              ~
s                    s          8      s        s       s          g         s          ~    ~       ..       ~~             ~                     ~
pg~----------------+g~--------pg~----~g=-------pg~----pg~------_4~g~----_+g~--------Pg~--~g=-----+g=-------~g=-4=g~------_fg=-----------~~
                                                                                                                                                   ~
                    N
                               6  0           ~o     ~          ~o       ~        ~o            w         ~o
pg~----------------+~~--------~-----P~=-------~-----P~~-------4~------+g~--------~---fg=-----+g=-------~~=-'4=~~------_f~=-----------~~
                                                                                                                                                   ir<
p~~----------------+~~--------p~~----p~=-----~p~~----p~~------_4~~~----_+~~--------p~~--~~=-----~~=-------~~=-4=~~------_f~=-----------~~
                                                                                                                                       ir
                                                                                                                                       <

~                   ~           ~      ~        ~       ~          ~        ~           ~    ~       ~        ~~             ~
~g~----------------+=g---------f.g~----~g~------~g~----~o~------~~g~-----4~g~-------f.g~--+o=-----+=g-------fo=-~o~-------+~g=-----------~~    i
 g                   §           §      §        §      §        §        §          §     §        §         §§                                   ~.~
~----------------_+----------~----_+--------~----_+--------~--------4_--------_+----+_----_+--------+_~~--------+_----------__4

                                                                                                                                              ~
~----------------_+----------~----_+--------~----_+--------_4--------4_--------_+----+_----_+--------+_~----------+_----------__4
                                                                                                                                              ~
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 39 of 56 Pageid#:
                                14389




                                                                                                                                     f1
 r-----r_--+_--~----_b--_+----_+--------~~------------,_----+_------r_--------+_----+_----+_----------~$
                                                                                                                                     ~
 ~g~----~~~--~~~.~~~g~--~~g~--~~~----~~~--------~~~~--------------+~~----+g~------~~~--------_4~g~--_4~~~--_4~~~----------~~
                                            N        .J:o.                                                  N        A               0



 ~~~----~~~--+~~--4=~~--~;~~--~~~----~~~--------_4~I~--------------+~~----+~~--      ~~~--------_4~~~--_4~~~--_4~I~----------~1r
 co
 s      g        to
                 s    s
                      1.0
                                 g   s
                                     (.0
                                            g        g               to
                                                                     s      8        g              g       s
                                                                                                            <D
                                                                                                                     g               ~
                                                                                                                                     ~



 ~g~----~g~--+g~--4=g~--~~g~--~g~----~g~--------_4~g~--------------+g~----+g~------~g~--------_4~g~--_4~g~--_4~g~----------~$




                                                                                                                                     ~
 ~~~----+~~--~~~--~~~----~~~--+~~----+~~g~--------~~~--------------~~~--~;~~-----+~~~--------~~~----~~~----~~~-------------~
 ~
 ~    -+
        ~
            4-
                 ~    ~
                      ~     ~
                                 ~   ~
                                     +-
                                            ~
                                           -+
                                                     ~
                                                     ~            -+
                                                                       ~
                                                                           4-
                                                                                ~
                                                                                    -+
                                                                                         ~          ~
                                                                                                    ~   ~
                                                                                                             ~       ~
                                                                                                                 --~------------~~
                                                                                                                                     [
                                                                                                                                     ~
 ~    -+    +-__~           4-       ~     -+    ~                 -+      +-       -+          ~       4-       ~----------------
                                                                                                                                     ~
             Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19
                                                                   o
                                                                       Page 40 of 56 Pageid#:
                                                                           o

                                                           §             14390
                                                                           o
                                                                           <0
                                                                                 i
                                                                                 <0




                                                                                                                                                                  ,.
                                                                                                                                                                  g.
                                                                                                                                                                  g


                                                                                                                                                                  !



~     -+       +-__-4         +-     -+     4-        ~~        __   -+    +-   -+     +-     -+        +-__-+          ~~---+--------~---------------+
                                                                                                                                                            .
                                                                                                                                                            ?1

                                                                                                                                                            ~
        '"                                           'o~          'o~                     o~                en tv                oWo       W                :I:
~~~----~g~----~g~--~~~-----fg~----+g~--~g~--~~g~--~~~.--+g~----~~.-----+~g~---+~g~------~~~.--+~~--------~~g~--~--------~g~----------~~
                                                                                                               N           U'1   N         N                0


~~~    ~~~     ri~ __+-~~    -fi~     +i~__~i~ __~~i~ __~~~ __+i~               +~~    +~~8~ __-+~i~    -r~~__+~~       ~~~~ __~~~      ~~~~           ~1t
g
        w
        s       go
                w
                        g      ~
                                       w
                                       s      g            !o         g
                                                                           w
                                                                           s     8      g!o
                                                                                        w
                                                                                                         8
                                                                                                               W
                                                                                                               s
                                                                                                                           W
                                                                                                                           s     g
                                                                                                                                           ID

                                                                                                                                           s
                                                                                                                                                            ~

                                                                                                                                                            ~
~g~----~g~----~---+g~------+g~----+g~--~g~--~~---rg~--+g~----+g~----+g~----~~-------rg~--+g~--------~~g~--~g~-------+~g~----------~                         ..


                                                                                                                                                            ~<
~~~    ~~~     r~~ __+~~      r~~     r~~ __+9~g      -+~~~ __~~~ __+~~          +~~   +~~----+~~--------~~~--+~~--------~~~~--~~~-------+~~~----------~~
                                                                                                                                                            ~
~       ~       ~ ~             ~      ~ ~           ~ ~ ~               ~      ~       ~           ~ ~                ~ ~               ~
~ggo=-----ro=-----+o=---~ggo~-----+g=-----+g=---~o~--~~o~--ro=---~o-----+~o~---+~o~--~~o~-------fo=---~o~---------Eg~--rgo=-------~~o~-------------~        i
        8
        0
                08             s
                               a
                                       s
                                       0         80        ~s         ss   ss    08     ss         08    80    08          0
                                                                                                                           g     s         g~               ~.~
~     -+       +-__-+         +-     -+     +-        ~              -+    +-   -+     +-     -4         +-__-+           ~---+--------~---------------+~
                                                                                                                                                       1;'
                                                                                                                                                            ~
                                                                                                                                                            ~
~--~~---+~-4=-----4=----~--~----~--~--4=----~----~--~=-------~--~--------~--4=------~~--------~
            Case 3:12-cv-00036-NKM-JCH
             o                   o
                                       Document 583-17 Filed 06/12/19 Page 41 of 56 Pageid#:                                            o
                                                                    14391
             ~o                           ~o                                                                                            ~o
             ;;;                          ::;                                                                                           <D
                                                                                                                                                                                    II




                   ec
                   o,..                                                                                 '"o            g         o
                                                                                                                                 o                g          ~o    g     g      o
                                                                                                                                                                                o
                    o                                                                                   '"o            s         o                ;:;              ;:;   s      o




                                                                                                                                                                                         ?1
~ __+-__~~~                __+-__~-4 __4--4~ __~~ __~~ __~~ __~~ __-+__+-__~~~                                                __-4     -4         ~ __4-    +-__~ __-+__---+---4~
                                                                                                              :                                                                     ~
~~~__+~~__~~~~~~ __+~~__~8~+~~~~~+~~~~~g=~ __~~~~~~+~~4=~~+~~4=~~+&~ __4=~~+~~ __+8=-~~~                                         ~8~    ~~~__+~~__~8~__-4=~~~~8~ __+~~         +8~--4~
                                                                                                              ~
* ~ ~~ ~
      0'1          J:>..         I'J"""
                                 0 ~      ~
                                                I'\.)

                                                ~~
                                                        NNW
                                                              ~O   ~   ~   ~   (II
                                                                                     Ul
                                                                                     ~

~8~__+g~__~8~~~~ __+~~__~8~~g~4=~~+~~~~~~~~~4=~~+~~4=g~+~~4=~~+~=- __4=g~+8~ __+8=-~8~
                                                                                          ~
                                                                                          ~   ~     g
                                                                                                        -
                                                                                                        g
                                                                                                              --...I

                                                                                                              ~ ~
                                                                                                                       "'"'      co
                                                                                                                                 g
                                                                                                                                 ~8~
                                                                                                                                        .Ao.s>-
                                                                                                                                        ~         ~     g
                                                                                                                                                            (..,
                                                                                                                                                             ~
                                                                                                                                                                   <D

                                                                                                                                                                   g
                                                                                                                                        ~8~__+g=- __4=8~__-4~8~~~g~ __+8~
                                                                                                                                                                         -

                                                                                                                                                                         g      g
                                                                                                                                                                               +8~~a
                                                                                                                                                                                     I~
                                                                                                                                                                                     ~
            N      N         N   N   N    N     NN            N    N   N   N   N     N    N   NNW                                       W         lD               lD                ~
                                                                                                                                                        8    g                  g        ~
I'J   I'J

o     a     0      a         a   a   0    0     00            0    0   0   0   a          0   0         ~              g         oo~    g         g                g     oo~
~8~__+g~__+8~~8~ __+8=- __~8~~g~~g~+8~8~+8=-~8~~8~+8~4=g~+8~4=8~+8=- __+-__~8~__+-~~8~ __~~                                            ~8~__+8=- __~8~__-4~8~~~g~ __~          -+8~~~
       Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 42 of 56 Pageid#:
                                                         14392




                                                                                                                                               :J
~      ~           +-    ~-+ __+--+     +--+ __ +--4__~ __~-+ __+-   +--4__~~~-+           __ -4        ~-+ __+- __ -+ __ ~-+ __+--+--+--4~~

                          eo            :::
                                          en en                                                                                      '"g
                          g g           s s g                '"g      '"g            '"g


~
~~~
         ~    ~
       -1~g~__pg~
                          ~ ~ ~ ~        ~ ~ ~ ~ ~ ~ ~o ~            ~o        *~~ ~ ~ ~ ~~ ~~ ~ ~
                        -1~g~+g~~~~+~~__~g~+g~~o~+g~~g~+g~-p~+g~--__~ __pg~+o~o__pg~~g~~pg~
                                                                                                                               !o !o ~o ~
                                                                                                        pg~+g~-po~__+g~~g~+g~~g~~~~-+~~a
'"         I'\.)   N      N"'IVN        l'VNN"'IVN"''''               I'>JI'VNNi'V                 IV   I'\.)NN     IVMNNNM"'~
<5         0       0      OO~o""'O      00000000                      0000,00                           000         ooooooo~
~g~-------+~g~--~g~-----+~g~+g~~~+g~--~g~+g~~g~+g~~g~+g~~g~+g~----+g~~g~+g~~g~~g~-+~g~----~g~+g~~g~--+g~~g~+g~~g~+g~~g~+g~~~
           Case 3:12-cv-00036-NKM-JCH
                            o
                                      Document 583-17
                                                 o
                                                      Filed 06/12/19 Page 43 of 56 Pageid#:                                                                       o

                                                                                                             14393                                                §
                           ~
                           0>
                                                  ~
                                                  0>
                                                                                                                                                                  "
                                                                                                                                                                  o
                                                                                                                                                                  0;
                                                                                                                                                                                                I'




                                                                                                                                                                                                     I
                                                                                                                                                                                                     •


                                                                             '"o.._,   '"
                                                                                       .._,
                                                                                       o      '"
                                                                                              .._,
                                                                                              0


                                                                             <>        o      0




                                                                                                                                                                                                I'
                                                                                                                                                                                                II


                                                                                                                     00000000          000000
                                                                                                                                                                                                     "i
~--+---~~--~--+-~---+--+---+-----~--+-~----~--~~~4-~~~--+-~~+4--+---+--+--+---+--+--~--+-~
                                                                                                             ~                                                                                  ~
~~~__+~~        +~~__+=~ __ ~~~~+~~ __ +=~~+~~ __ +o=~                   -+=~~ __ ~~~+~=-            +o=~ __ ~~g~+~~~~~~~+~=+~~~~~~+~~~~~+~=~+~~~~+~~~   __ ~~~~+~=-~~~__ +~~+=~~+~~ __ +~=- __ ~~
           Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 44 of 56 Pageid#:                              o          o

                                                                                                 I~
o


I
0>
                                                                   14394
                                                                                    I~
                                                                                    0>           0>
                                                                                                                         ~
                                                                                                                         ~
                                                                                                                         0>
                                                                                                                                    ~o
                                                                                                                                    0;




                                                                                                                                         ,
                                                                                                                                         I

                                                                                                                                         I

                                                                                                                                         I




                                                                                                                                         ;J
~--+-----+---~---+---1-----1----~-+--~-+-----+------+--+--+-----+-----+--+--~-+-----+---+----~--+-----+---~---1~
                                                                                                                                         ~
~~~--~~~----~~~--+g~~---4~~~--~~~----~~~--+~=--F~~+~~~--~~~----~~~------~~~+0=~
                                                                            __~~~   ~~~   ~~~~~~~~~~~~
                                                                                                     __-4~~~__~~~__+~=-__~~   -+=~~-4~~~~[




                                                                                                                                         ~
~~~__~~~    ~~~__+~~__~~~__~~~      ~~~__+~~~~~+~~~~~       ~~~    ~~~~+~~~~~----~~~----~~~~~~~~~~~~---4~~~--~~~--+~~--+~~----+~~~~~~~~-1[

o    0     0   0    9   0     ~g   0 a ~g 0g      0       0g 0 0      ~g   !=' 0 0           ~g   0   00g    0g
                                                                                                           .000   0   1.>
                                                                                     __-4~__~~ __+g~__~~ __-+~ __~g~-1a
~g~--~g~----~g~--+g~--~g~--~g~----~---fg~~g~~--~----~g~----~~-+g~~g~----~ ~g~~g~~g~~g~




                                                                                                                                         -e

                                                                                                                                         i.
              Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 45 of 56 Pageid#:
                                                                                                                     14395




                                                                                                                                                                                              ~
~     ~       +-         -+        4-         -4            4-         -4            4-          +- __ -+       4-     ~-+    4-   -4-4-+   4-        ~ __   --~----+----+----4------4-4--~
                                                                                                                                                                                              ~




~     ~       +-         -+        4-         -4            4-        -4             4-          +- __ -+       4-     +--+   4-   -4+--+   4-        +- __ --~----+----+----4------4-4--~
                                                                                                                                                                                              ;
                                                                                                                                                                                              j
~~~___4~~~--~~~----~~~--~8~~----_+~~-4--_+~~-4--_+=~~--_4~~~--~~~--+~~--~~~--~~~+~~--~~~--_4~~~+~~--~~~~~~~----~~~--~~~--~~~~---4~~~---4~~~-1~




                                                                                                                                                                                              ~
~g~---4~~~--~~~----~~~--+~=-----+~=-----+~=-----~~~---4~~~--~~~--+~=---~~---4~~~+~=---~~~---4~~~+~=---~~~-4~~~----~~~--~~~--+~=---~~~---4~~~~~
                                                                                                                                                                                              ~
~~~----+~=---~~-----4=~~--~~~----~~~----~~~----~~~----~~~--+~=---~~~--~~~--+~=-~~~--~~~----+~=-~~~--~~~--+~=-----+~=---~~~--~~~--+~=-----+~=---1~
                                                                                                                                                                                              ~
~         ~    ~            ~        ~             ~          ~             ~          ~         ~          ~    ~      ~~~          ~~~
~o~----+~~--~o-----+~~---4~o~---4~o~----~~~----~o~----~~~--+~=---~o~--r~~--+~=-~~~--r~8~----+~~~~~--r~~--+~=-----+~=---~~---4r~~--+~~----+~~--'~
                                                                                                                                                      ~         ~    ~     ~    ~      ~      i
~§------~§----+-§----_+-§--_4~§----_4~§-----4~§------~§------~§----+§----4_§----~§----+§--4_§----~----_+§--4_§----~§----+§------+§----+_§--_4~§----~§------~§--~~.
                                                                                                                                                                                              ~
                                                                                                                                                                                              ~
~--~--+----+---+~--~--~--~~--~--~--~--~__,=-~__,=---~-+~~--~---+~~--~--~---+~~~
                                                                                                                                                                                              ~.
                                                                                                                                                                                              ~
~c------~c----+~-.-----+c~--~~~---4~c~---4~c~---4~c~----~c~--+~=.---4~~~.--~~~.---+~=-~~~.--~~~----~~=.-+~~~.--~~~--+~=.-----+~=.---+=~~-4~~~.---+c~----+~=-~
f         f [               f        f             f          f             f          f [[                      [[[           [     [[          [[             [[         [f           ~
             Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 46 of 56 Pageid#:
                                             14396




        ro     eo
                                         a'"                  a'"    a'"        '"§        a'"        '"§        a'"          '"§                 a'"     a'"    '"a
'"a     §      a      a'"     '"§                                                                                                                  ""<5          ""<5
""
<5      a      ""a     ""
                       <5     a           a""                 a""     ""
                                                                      <5        a           ""
                                                                                            <5        a           ""<5        a                            a""




                                                                                                                                                                        "f1
~      ~       ~      ~      ~ __ ~~            __ ~~ __ ~~ __ ~           -4         -4         -4         -4           -+         ~ __+-   +-   +-      +-__--~--~~




                                                                                                                                                                        ~
~~=-----+~=-----+~=-----+~=-----+~=-----+=~~---+;~~---+;~~---+~~~--~~~~----~~~----~~~----~~~----~~~--+~=---+=~~---+;~~--~~~~--~~~~--~~~~--~~
                                                                                                                                                                        'f1
                                                                                                                                                                        <

~      ~       ~      ~       ~        ~            ~     ~          ~          ~          ~          ~          ~            ~     ~   ~
~~~----+o=-----+~~----+~g~----+o=-----+=~-----+~~-----+;o~---+;~~--~~~~--~~o~----~~~----~o~----~~~--+o=---+=~~---+;o~---+;o~--~~~~--~~o~--~~
                                                                                                                                             ~    ~       ~      ~      i
g      §       g              §        g            g         §      g          §          §          g          §            §     §   §    §    §       g      §      ~.
~     -+      +-     -+      +-     -+             +-    -4         4-     -4          4-             ~----~------~---+----+------4------4------4------4------4~
                                                                                                                                                                        1:
                                                                                                                                                                        ~
~----_+~----~----_+~----~----_+~----~----_+~----~~--_+~----4_------~----~~----~--_+~--+_----_+------+-----~------4_----~
      Case 3:12-cv-00036-NKM-JCH                                   Document 583-17                           Filed 06/12/19             Page 47 of 56
                                                                    14397




                                                                                                       ?l
~----~----+-----~----~-----+-----4----~------~----+-----~----~-----+-----+----~------~----~----+-----4-----~~
                                                                                                                                                   j
~~~----~~~----~~~----~~~----~~~----~~~----+~~~-----+~~----~~~---+=~~---+=~~---+=g~--~=~~--~~~~--~~~~----~~~----~~~----~~~----~~~--~[

w      ~       m      Wg.g    A      ~      A       m      ~       •        ~        w        W        W       A      A     W     W      A         ~

~~~    ~~~    ~~~    ~       -+~~   +~~    +~~     +~~    ~~~ __ -+=~~ __ -+=~~ __ -+=~~ __ -+=~~ __ -+=~~ __ -+=~~   =~~   ~~~   ~~~    ~~~ __   ~i
Kl     ~       Kl     fG      fG     Kl     W       fG     fG       ~       ~        ~        ~        fG       ~     ~     W     Kl     ~         j
~~~----~g~----~g~----~~~----~g~----+~~----+~~----+~~----+g~~-----+=g-----+=g~---+=g~---+=g~---+=g~---+=g~---+=g~---+=~~----=g~----~g~--~~


                                                                                                                                                   ill<




                                                                                                                                                   z
                                                                                                                                                   ~![.
                                                                                                                                                   .




                                                                                                                                                   "i
                                                                                                                                                   a.
        Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 48 of 56 Pageid#:
                                                 14398




                                                                                                                                           ~
                                                                                                                                           ~
~         4_--~--_+--------~--_+--------+_--_+--~~--+_+_~_+--~4_------_+_+--~--+_+_-+_+~~--+_~~_+------4_----_+------4_-----+




                                                                                                                                           "f1
                                                                                                                                           if
~--------~----~_+--------+_--_+--------4_--~--_+_r--4_+_+__+--_r_r------~_+--_r--4_+_+__+_+_r--4_--+__+                    ------4-----~~----~----_1




~          ~     ~ ~         ~     ~       ~     ~ ~~ ~~~ ~ ~t                  ~~ ~     sss~~~~ ~ : ~ ~ ~ ~ ~
                                                                                                    '"

~g~------_+~~~~~~~+~~------~~~--~~------_+~~--~~~~~~g~~o+o~o~~~~~~~~~ _+~g+g=-~o~~g+g~g~~~g+~~~~~~~~~~~g~--_+~~~--~~~~--~~~~--_+a
                                                                                     m   ~m~~m~          w   w   w    ~        w     w     ~
oN         N
           ago   N   N       N
                             gog   N       N     N
                                                 0
                                                     NN
                                                     g~   NNN
                                                          000
                                                                 N
                                                                 g   NN
                                                                     00
                                                                                N
                                                                                g    w   ~w~~w~          N   N   ~    .~       N     ~


~g~------_+~g~~~g~+~~------~g~--+g~~------_+g~--~g~~g~g~+g~~~~~~~+o~o
                                                                  __~~~~~----_+~g+---~~~+g~~~~~~~~+·~g~~~--~g--~~~4=g~--_+~~~--_+~g~
                                                                                                                                 ___+~g~--_+i



                                                                                                                                           ~
o          0  ~g 0        ~   0        0   0   00   000   ~g 0oPo     00    0  oeooooo      0  0 ~g    0     0     ~g     ~
~g~------~~g~--~_+=g~----_+g~--~g~----_+=g--~~g~+g~g~~g+~=o~g~~~+o~o~ ~g~g~~g~~g+g~g~g~g~g+g~~g~+g~~~----~g~----~g~----~----~a
                                                                                                                                           ~<
~          ~     ~ ~         ~     ~       ~     ~ ~~ ~~~ ~ ~~                  ~    ~ ~~~~~~            ~ ~ ~        ~        ~     ~     ~
~1~------~=~~--~~~~~-------+~~--4=~~-----+~I--~~~~+~~~~~I+~~~~~~4=~~~~~~~----~~~4---~~~4=~~!~~~I~I+=I+--+~~~+~~4=~~--~~I~----~~~----~~~---1r
~--------4-----~_+--------+_--_+--------+_--_+~_+_r--4_+_+__+--_+_r------_+_+--_+--4_+_+__+_+_+--4_--+__+r-----_r------r_----_r----_1
                                                                                                                                           ~
                                                                                                                                           ~
~--------4_----r__+--------+_--_+~------+_--_+~_+~~+_+_+__+~_+~~----_+~--_+~~o+o-ro-ro~o+o~--~~+--+~----~~--~r------r~---1
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 49 of 56 Pageid#:
                                                           14399




                                                                                                                                           eo
                                                                     NNNNt>.>

                                                                     ~~2S2      '"
                                                                                o      '"
                                                                                       o                     '"
                                                                                                             o            '"
                                                                                                                          l'lo
                                                                                                                                           o
                                                                     00000      s'"    s'"                   '"
                                                                                                             <>                            '"<>




                                                                :.
                                                                .,'"
                                                               ~~ ~2~~~ ~
                                                                ~O   ~~~~~      t>.>
                                                                                     ~o~   ~  ~
                                                                                             t>.>
                                                                                                 ~.
                                                                                                    0   .~
                                                                                                             A
                                                                                                             0
                                                                                                                  ~~
                                                                                                                  t>.>~
                                                                                                                          ~
                                                                                                                          ~
                                                                                                                                 ~~~~
                                                                                                                                 t>.>~~~
                                                                                                                                           ~
                                                                                                                                           ~
                                                                                                                                                  ~
                                                                                                                                                  ~

                                                               ~~~g~~~~g~~~~~~~~~~__~g~ __~~~~g~+~~~g~+~~g~~g~~~~~~g~g~~~~-4a
                                                                     ~~~~~      ~      ~     ~      ~   ~    ~O   ~~      '"     ~~~~      ~      ~


                                                               ~ __ -+~~~~~~~~~~~~~ __ ~~~ __ ~~~~~~+g~~o~+g~g~~~~~g~g~g~g~~g~-4i
                                                                                                                                                  ~
                                                               ~~~~~~~~~~~~~~~~~~~__~~~ __~~~~~~+~~~~~+~~g~~~~~~~~~~~~~~~~-4[
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 50 of 56 Pageid#:
                                         14400




                                   EXHIBIT 2
     Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 51 of 56 Pageid#:
     matrix                              14401                               Page 1 of2



.,




                            !                                                                                                     IYears Out of Law School *                                                          1



                            C                                                                                                     QODCJCd
                                                                                                         Paralegall
                                                                                Adjustmt                 Law
                                                                                Factor**                 Clerk

                            16/01118- 513111911                                      1.0350                $202                   1$371            1 $455                    $658       1$742        1$894        I
                            16/01117- 5131/1811                                      1.0463                $196               1$359                     1$440                $636       1$717        1$864        I
                            16101116-5/31117                                I        1.0369                $187               1$343                     1$421                $608       1$685        1$826        I
                            16101115- 5/31116                               I        1.0089                $180               1$331                     1$406                $586       1$661        1$796        I
                            16101114-5/31115                                I        1.0235                $179               1$328                     1$402                $581       1$655        1$789        I
                            16101/13- 5131114                               I        1.0244                $175               1$320                     1$393                $567       1$640        §D
                            16101112- 5131/13                                        1.0258                $170              /1$312                     1$383                $554       1$625        1$753
                            16101111- 5131112                                        1.0352                $166               1$305                     1$374                1$540      1$609       11$734
                            16101110- 5/31111                                        1.0337                $161               1$294                     1$361                1$522      1$589       1 $709
                            16/01/09- 5131110                                        1.0220          1     $155               1$285                     1$349                1$505      1$569        1$686
                            16101/08- 5/31/09                                        1.0399
                                                                                                   II      $152               1$279                 1$342                11$494        1/$557        ~
                          16/01/07-5/31108                                           1.0516        II      $146               I     $268            /
                                                                                                                                                           $329          I    $475        $536       I   $645     I
                          16/01106-5/31107                                  1       1.0256         II      $139               I     $255            I      $313          1/ $452          $509       I   $614     I
                          16/1/05-5/31/06                                               1.042711                $1361/                    $24911                $30511         $441        $497      I    $5981
                          1611104-5/31/05                           1                   1.045511                $13011                    $23911                $29311         $423        $47611         $5741
                         1611103-611/04                                                 1.050711                $12411                    $22811                $2801~                     $45611         $5491
                         16/1/02-5131/03                                               1.07271                  $1181                     $217      I           $26711         $385        $4341          $5221
                         1611101-5/31/02                                1               1.04071                 $1101                     $203      I           $24911         $359        $4041          $4871
                         1611100-5/31101                                I               1.05291            $106          I                $195 /                $23911         $345        $3881          $4681
                         1611199-5/31/00                                I              1.04911                  $1011                     $185      I           $22711         $328        $3691          $4441
                         16/1198-5/31199                                I              1.04391                    $961                    $176/1                $21611         $3121       $3521          $4241
                         1611197-5/31198                                I              1.04191                    $921                    $16911                $20711         $2991       $33711         $4061
                         16/1/96-5/31/97                                I              1.03961/                   $881                    $16211                $19811         $2871       $32311         $3891
                        n 5~1~9<P~96Y ( calcul~       nd bel1fY89 rkin$f§15 1 is Ul1AaJ:f L<t~ ~fat$~.w s be~75!
                                  ~          "~,~,        ~    ,,,.
                                                                           "
                                                                                                ,,~       " ~
                        ~~~JY{~5?~XSI ~ E 200 10gt.?g Dist.
                                                        _.  Lj1(4 ~ 8114S~gJI DC.J~4      ~0($12fi'S Iclaz'iHtl ist$Jt53!
                        -
                        L-Ul.,
                                 .. .- .................
                                 1_~           1    '~~I-'I-"
                                                                -               -
                                                                                U
                                                                                         -- -
                                                                                    \1..J.LJ.v.   _vvo.!   J.




http://www.laffeymatrix.com!see.html                                                                                                                                                             2115/2019
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 52 of 56 Pageid#:
matrix                                       14402                                                        Page 2 of2


                        * "Years Out of Law School" is calculated from June I of each year, when most law students
                        graduate. "1-3" includes an attorney in his 1st, 2nd and 3rd years of practice, measured from
                        date of graduation (June 1). "4-7" applies to attorneys in their 4th, 5th, 6th and 7th years of
                        practice. An attorney who graduated in May 1996 would be in tier" 1-3" from June 1, 1996 until
                        May 31, 1999, would move into tier "4-7" on June 1, 1999, and tier "8-10" on June 1,2003.

                        * * The Adjustment Factor refers to the nation-wide Legal Services Component of the
                        Consumer Price Index produced by the Bureau of Labor Statistics of the United States
                        Department of Labor.




http://www.laffeymatrix.comlsee.html                                                                      2/1512019
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 53 of 56 Pageid#:
                                         14403




                                   EXHIBIT 3
     Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 54 of 56 Pageid#:
                                         14404




                                        USAO ATTORNEY'S FEES MATRIX -                         2015-2019

                                                Revised Methodology starting with 2015-2016   Year

                              Years (Hourly Rate for June 1 - May 31, based on change in PPI-OL since January 2011)

     Experience      2015-16       2016-17     2017-18    2018-19

      31 + years        568           581         602        613

     21-30 years        530           543         563        572

     16-20 years        504           516         536        544

     11-15 years        455           465        483         491

     8-10 years         386           395        410         417

      6-7 years         332           339        352         358

      4-5 years         325           332        346         351

      2-3 years         315           322        334         340

 Less than 2            284           291        302         307
    years

Paralegals &            154           157         164        166
Law Clerks

                                                                   Explanatory Notes

1.           This matrix of hourly rates for attorneys of varying experience levels and paralegals/law clerks has been prepared by
             the Civil Division of the United States Attorney's Office for the District of Columbia (USAO) to evaluate requests for
             attorney's fees in civil cases in District of Columbia courts. The matrix is intended for use in cases in which a fee-
             shifting statute permits the prevailing party to recover "reasonable" attorney's fees. See, e.g., 42 U.S.C. § 2000e-5(k)
             (Title VII of the 1964 Civil Rights Act); 5 U.S.C. § 552(a)(4)(E) (Freedom ofInformation Act); 28 u.s.c. § 2412(b)
             (Equal Access to Justice Act). The matrix has not been adopted by the Department of Justice generally for use
             outside the District of Columbia, or by other Department of Justice components, or in other kinds of cases. The
             matrix does not apply to cases in which the hourly rate is limited by statute. See 28 U.S.C. § 2412(d).

2.           A "reasonable fee" is a fee that is sufficient to attract an adequate supply of capable counsel for meritorious cases.
             See, e.g., Perdue v. Kenny A. ex reI. Winn, 559 U.S. 542, 552 (2010). Consistent with that definition, the hourly rates
             in the above matrix were calculated from average hourly rates reported in 2011 survey data for the D.C. metropolitan
             area, which rates were adjusted for inflation with the Producer Price Index-Office of Lawyers (PPI-OL) index. The
             survey data comes from ALM Legal Intelligence's 2010 & 2011 Survey of Law Firm Economics. The PPI-OL index
             is available at http://www.bls.gov/ppi.   On that page, under "PPI Databases," and "Industry Data (Producer Price
             Index - PPI)," select either "one screen" or "multi-screen" and in the resulting window use "industry code" 541110
             for "Offices of Lawyers" and "product code" 541110541110 for "Offices of Lawyers." The average hourly rates
             from the 2011 survey data are multiplied by the PPI-OL index for May in the year of the update, divided by 176.6,
             which is the PPI-OL index for January 2011, the month of the survey data, and then rounding to the nearest whole
             dollar (up if remainder is 50¢ or more).       .

3.           The PPI-OL index has been adopted as the inflator for hourly rates because it better reflects the mix oflegal services
             that law firms collectively offer, as opposed to the legal services that typical consumers use, which is what the CPI-
      Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 55 of 56 Pageid#:
                                          14405




          Legal Services index measures. Although it is a national index, and not a local one, cf Eley v. District of Columbia,
          793 F.3d 97,102 (D.C. Cir. 2015) (noting criticism of national inflation index), the PPI-OL index has historically
          been generous relative to other possibly applicable inflation indexes, and so its use should minimize disputes about
          whether the inflator is sufficient.

 4.       The methodology used to compute the rates in this matrix replaces that used prior to 2015, which started with the
          matrix of hourly rates developed in Laffey v. Northwest Airlines, Inc. 572 F. Supp. 354 (D.D.C. 1983), aff'd in part,
          rev'd in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985), and then adjusted
          those rates based on the Consumer Price Index for All Urban Consumers (CPI-U) for the Washington-Baltimore
          (DC-MD- VA- WV) area. Because the USAO rates for the years 2014-15 and earlier have been generally accepted as
          reasonable by courts in the District of Columbia, see note 9 below, the USAO rates for those years will remain the
          same as previously published on the USAO's public website. That is, the USAO rates for years prior to and
          including 2014-15 remain based on the prior methodology, i. e., the original Laffey Matrix updated by the CPI-U for
          the Washington-Baltimore area. See Citizens for Responsibility & Ethics in Washington v. Dep 't oj Justice, 142 F.
          Supp. 3d 1 (D.D.C. 2015) and Declaration of Dr. Laura A. Malowane filed therein on Sept. 22, 2015 (Civ. Action No.
          12-1491, ECF No. 46-1 ) (confirming that the USAO rates for 2014-15 computed using         prior methodology are
          reasonable).

5.        Although the USAO will not issue recalculated Laffey Matrices for past years using the new methodology, it will not
          oppose the use of that methodology (if properly applied) to calculate reasonable attorney's fees under applicable fee-
          shifting statutes for periods prior to June 2015, provided that methodology is used consistently to calculate the entire
          fee amount. Similarly, although the USAO will no longer issue an updated Laffey Matrix computed using the prior
          methodology, it will not oppose the use of the prior methodology (if properly applied) to calculate reasonable
          attorney's fees under applicable fee-shifting statutes for periods after May 2015, provided that methodology is used
          consistently to calculate the entire fee amount.

6.        The various "brackets" in the column headed "Experience" refer to the attorney's years of experience practicing law.
          Normally, an attorney's experience will be calculated starting from the attorney's graduation from law school. Thus,
          the "Less than 2 years" bracket is generally applicable to attorneys in their first and second years after graduation
          from law school, and the "2-3 years" bracket generally becomes applicable on the second anniversary of the
          attorney's graduation (i.e., at the beginning of the third year following law school). See Laffey, 572 F. Supp. at 371.
          An adjustment may be necessary, however, if the attorney's admission to the bar was significantly delayed or the
          attorney did not otherwise follow a typical career progression. See, e.g., EPIC v. Dep't oj Homeland Sec., 999
          F. Supp. 2d 61, 70-71 (D.D.C. 2013) (attorney not admitted to bar compensated at "Paralegals & Law Clerks" rate);
          EPIC v. Dep 't oj Homeland Sec., 982 F. Supp. 2d 56, 60-61 (D.D.C. 2013) (same). The various experience levels
          were selected by relying on the levels in the ALM Legal Intelligence 2011 survey data. Although finer gradations in
          experience level might yield different estimates of market rates, it is important to have statistically sufficient
          sample sizes for each experience level. The experience categories in the current USAO Matrix are based on
          statistically significant sample sizes for each experience level.

7.        ALM Legal Intelligence's 2011 survey data does not include rates for paralegals and law clerks. Unless and until
          reliable survey data about actual paralegal/law clerk rates in the D.C. metropolitan area become available, the USAO
          will compute the hourly rate for Paralegals & Law Clerks using the most recent historical rate from the USAO's
          former Laffey Matrix (i.e., $150 for 2014-15) updated with the PPI-OL index. The formula is $150 multiplied by the
          PPI-OL index for May in the year of the update, divided by 194.3 (the PPI-OL index for May 2014), and then
          rounding to the nearest whole dollar (up if remainder is 50¢ or more).

8.        The USAO anticipates periodically revising the above matrix if more recent reliable survey data becomes available,
          especially data specific to the D.C. market, and in the interim years updating the most recent survey data with the
          PPI-OL index, or a comparable index for the District of Columbia if such a locality-specific index becomes available.

9.        Use of an updated Laffey Matrix was implicitly endorsed by the Court of Appeals in Save Our Cumberland
          Mountains v. Hodel, 857 F.2d 1516, 1525 (D.C. Cir. 1988) (en bane). The Court of Appeals subsequently stated that
          parties may rely on the updated Laffey Matrix prepared by the USAO as evidence of prevailing market rates for
          litigation counsel in the Washington, D.C. area. See Covington v. District of Columbia, 57 F.3d 1101, 1105 & n.14,
          1109 (D.C. Cir. 1995), cert. denied, 516 U.S. 1115 (1996). Most lower federal courts in the District of Columbia
Case 3:12-cv-00036-NKM-JCH Document 583-17 Filed 06/12/19 Page 56 of 56 Pageid#:
                                                                                   14406




           have relied on the USAO's Laffey Matrix, rather than the so-called "Salazar Matrix" (also known as the "LSI Matrix"
           or the "Enhanced Laffey Matrix"), as the "benchmark for reasonable fees" in this jurisdiction. Miller v. Holzmann,
           575 F. Supp. 2d 2, 18 n.29 (D.D.C. 2008) (quoting Pleasants v. Ridge, 424 F. Supp. 2d 67, 71 n.2 (D.D.C. 2006»;
          see, e.g., Joaquin v. Friendship Pub. Charter Sch., 188 F. Supp. 3d 1 (D.D.C. 2016); Prunty v. Vivendi, 195 F. Supp.
           3d 107 (D.D.C. 2016); CREWv.                       u.s.
                                                   Dep't of Justice, 142 F. Supp. 3d 1 (D.D.C. 2015); McAllister v. District of
           Columbia, 21 F. Supp. 3d 94 (D.D.C. 2014); Embassy of Fed. Republic of Nigeria v. Ugwuonye, 297 F.R.D. 4,15
           (D.D.C. 2013); Berke v. Bureau of Prisons, 942 F. Supp. 2d 71, 77 (D.D.C. 2013); Fisher v. Friendship Pub. Charter
          Sch., 880 F. Supp. 2d 149, 154-55 (DD.C. 2012); Sykes v. District of Columbia, 870 F. Supp. 2d 86, 93-96 (D.D.C.
          2012); Heller v. District of Columbia, 832 F. Supp. 2d 32,40-49 (D.D.C. 2011); Hayes v. D.C. Public Schools, 815
          F. Supp. 2d 134, 142-43 (D.D.C. 2011); Queen Anne's Conservation Ass 'n v. Dep 't of State, 800 F. Supp. 2d 195,
          200-01 (D.D.C. 2011); Woodland v. Viacom, Inc., 255 F.RD. 278,279-80 (D.D.C. 2008); American Lands Alliance
          v. Norton, 525 F. Supp. 2d 135, 148-50 (DD.C. 2007). But see, e.g., Salazar v. District of Columbia, 123 F. Supp.
          2d 8, 13-15 (D.D.C. 2000). Since initial publication of the instant USAO Matrix in 2015, numerous courts similarly
          have employed the USAO Matrix rather than the Salazar Matrix for fees incurred since 2015. E.g., Electronic
          Privacy Information Center v. United States Drug Enforcement Agency, 266 F. Supp. 3d 162, 171 (D.D.C. 2017)
          ("After examining the case law and the supporting evidence offered by both parties, the Court is persuaded that the
          updated USAO matrix, which covers billing rates from 2015 to 2017, is the most suitable choice here.") (requiring re-
          calculation of fees that applicant had computed according to Salazar Matrix); Clemente v. FBI, No. 08-1252 (BJR)
          (D.D.C. Mar. 24, 2017),2017 WL 3669617, at *5 (applying USAO Matrix, as it is "based on much more current data
          than the Salazar Matrix"); Gatore v. United States Dep 't of Homeland Security, 286 F. Supp. 3d 25, 37 (D.D.C.
          2017) (although plaintiff had submitted a "'great deal of evidence regarding [the] prevailing market rates for complex
          federal litigation' to demonstrate that its requested [Salazar] rates are entitled to a presumption of reasonableness, ...
          the Court nonetheless concludes that the defendant has rebutted that presumption and shown that the current USAO
          Matrix is the more accurate matrix for estimating the prevailing rates for complex federal litigation in this District");
          DL v. District of Columbia, 267 F. Supp. 3d 55, 70 (D.D.C. 2017) ("the USAO Matrix ha[s] more indicia of
          reliability and more accurately represents prevailing market rates" than the Salazar Matrix). The USAO contends
          that the Salazar Matrix is fundamentally flawed, does not use the Salazar Matrix to determine whether fee awards
          under fee-shifting statutes are reasonable, and will not consent to pay hourly rates calculated with the methodology
          on which that matrix is based. The United States recently submitted an appellate brief that further explains the
          reliability of the USAO Matrix vis-a-vis the Salazar matrix. See Br. for the United States as Amicus Curiae
          Supporting Appellees, DL v. District of Columbia, No. 18-7004 (D.C. Cir. filed July 20, 2018).
